Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

August 12, 2013

among

NRP OIL AND GAS LLC,

as Borrower

The Other Loan Parties Party Hereto

The Lenders Party Hereto

WELLS FARGO BANK, N.A.,

as Administrative Agent

and

WELLS FARGO SECURITIES, LLC,

as Sole Bookrunner and Sole Lead Arranger

 

 

 

NRP Oil and Gas LLC - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I Definitions

     1   

Section 1.01. Defined Terms

     1   

Section 1.02. Types of Loans and Borrowings

     28   

Section 1.03. Terms Generally

     28   

Section 1.04. Accounting Terms; GAAP

     29   

Section 1.05. Oil and Gas Definitions

     29   

Section 1.06. Time of Day

     29   

Article II The Credits

     29   

Section 2.01. Commitments

     29   

Section 2.02. Loans and Borrowings

     29   

Section 2.03. Requests for Borrowings

     30   

Section 2.04. Letters of Credit

     31   

Section 2.05. Funding of Borrowings

     36   

Section 2.06. Interest Elections

     36   

Section 2.07. Termination and Reduction of Aggregate Maximum Credit Amounts

     37   

Section 2.08. Borrowing Base

     38   

Section 2.09. Repayment of Loans; Evidence of Debt

     42   

Section 2.10. Prepayment of Loans

     42   

Section 2.11. Fees

     44   

Section 2.12. Interest

     45   

Section 2.13. Alternate Rate of Interest

     46   

Section 2.14. Increased Costs

     46   

Section 2.15. Break Funding Payments

     48   

Section 2.16. Taxes

     48   

Section 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

     52   

Section 2.18. Mitigation Obligations; Replacement of Lenders

     54   

Section 2.19. Defaulting Lenders

     55   

Section 2.20. Returned Payments

     56   

Section 2.21. Collection of Proceeds of Production

     57   

Article III Representations and Warranties

     57   

Section 3.01. Organization; Powers

     57   

Section 3.02. Authorization; Enforceability

     57   

Section 3.03. Governmental Approvals; No Conflicts

     57   

Section 3.04. Financial Condition; No Material Adverse Change

     58   

Section 3.05. Properties; Titles, Etc

     58   

Section 3.06. Litigation and Environmental Matters

     59   

Section 3.07. Compliance with Laws and Agreements; No Defaults or Borrowing Base
Deficiency

     59   

Section 3.08. Investment Company Status

     59   

 

NRP Oil and Gas LLC - Credit Agreement

i



--------------------------------------------------------------------------------

Section 3.09. Taxes

     60   

Section 3.10. ERISA

     60   

Section 3.11. Disclosure

     60   

Section 3.12. Solvency

     60   

Section 3.13. Insurance

     60   

Section 3.14. Capitalization

     61   

Section 3.15. Security Interest in Collateral

     61   

Section 3.16. Employment Matters

     61   

Section 3.17. Margin Stock

     62   

Section 3.18. Maintenance of Properties

     62   

Section 3.19. Gas Imbalances; Prepayments

     63   

Section 3.20. Marketing of Production

     63   

Section 3.21. Swap Agreements

     63   

Section 3.22. Foreign Corrupt Practices

     63   

Section 3.23. OFAC

     63   

Article IV Conditions

     64   

Section 4.01. Effective Date

     64   

Section 4.02. Each Credit Event

     68   

Article V Affirmative Covenants

     68   

Section 5.01. Financial Statements; Other Information

     68   

Section 5.02. Notices of Material Events

     71   

Section 5.03. Existence; Conduct of Business

     72   

Section 5.04. Payment of Obligations

     72   

Section 5.05. Operation and Maintenance of Properties

     73   

Section 5.06. Insurance

     73   

Section 5.07. Books and Records; Inspection Rights

     74   

Section 5.08. Compliance with Laws

     74   

Section 5.09. Use of Proceeds and Letters of Credit

     74   

Section 5.10. Further Assurances

     74   

Section 5.11. Reserve Reports

     75   

Section 5.12. Title Data

     76   

Section 5.13. Mortgages; Additional Collateral; Additional Guarantors

     77   

Section 5.14. Swap Agreements

     78   

Section 5.15. Post-Closing Matters

     78   

Article VI Negative Covenants

     78   

Section 6.01. Indebtedness

     79   

Section 6.02. Liens

     80   

Section 6.03. Fundamental Changes

     81   

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

     82   

Section 6.05. Asset Dispositions

     83   

Section 6.06. Swap Agreements

     84   

Section 6.07. Restricted Payments

     85   

Section 6.08. Transactions with Affiliates

     85   

Section 6.09. Restrictive Agreements

     86   

Section 6.10. Sale or Discount of Receivables

     86   

 

NRP Oil and Gas LLC - Credit Agreement

ii



--------------------------------------------------------------------------------

Section 6.11. Gas Imbalances, Take-or-Pay or Other Prepayments

     86   

Section 6.12. Marketing Activities

     86   

Section 6.13. Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities

     87   

Section 6.14. Disqualified Capital Stock

     87   

Section 6.15. Amendments to Organizational Documents; Changes in Fiscal Year
End; Foreign Subsidiaries;

                       Accounting Changes

     87   

Section 6.16. Financial Covenants

     87   

Section 6.17. Abraxas Acquisition Documents

     88   

Article VII Events of Default

     88   

Section 7.01. Events of Default

     88   

Section 7.02. Remedies

     90   

Article VIII The Administrative Agent

     91   

Section 8.01. Appointment; Powers

     91   

Section 8.02. Duties and Obligations of Administrative Agent

     91   

Section 8.03. Action by Administrative Agent

     92   

Section 8.04. Reliance by Administrative Agent

     93   

Section 8.05. Subagents

     93   

Section 8.06. Resignation of Administrative Agent

     93   

Section 8.07. Administrative Agent as Lender

     94   

Section 8.08. No Reliance

     94   

Section 8.09. Administrative Agent May File Proofs of Claim

     94   

Section 8.10. The Arranger and Certain Agents

     95   

Article IX Miscellaneous

     95   

Section 9.01. Notices

     95   

Section 9.02. Waivers; Amendments

     96   

Section 9.03. Expenses; Indemnity; Damage Waiver

     99   

Section 9.04. Successors and Assigns

     101   

Section 9.05. Survival

     105   

Section 9.06. Counterparts; Integration; Effectiveness

     105   

Section 9.07. Severability

     106   

Section 9.08. Right of Setoff

     106   

Section 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     106   

Section 9.10. WAIVER OF JURY TRIAL

     107   

Section 9.11. Headings

     107   

Section 9.12. Confidentiality

     107   

Section 9.13. Several Obligations; Nonreliance; Violation of Law

     108   

Section 9.14. USA PATRIOT Act

     108   

Section 9.15. Disclosure

     108   

Section 9.16. Appointment for Perfection

     108   

Section 9.17. Interest Rate Limitation

     109   

Section 9.18. Collateral Matters; Swap Agreements

     109   

Section 9.19. Flood Insurance

     109   

 

NRP Oil and Gas LLC - Credit Agreement

iii



--------------------------------------------------------------------------------

Section 9.20. No Fiduciary Duty

     110   

Article X Guaranty

     110   

Section 10.01. Guaranty

     110   

Section 10.02. Guaranty of Payment

     111   

Section 10.03. No Discharge or Diminishment of Guaranty

     111   

Section 10.04. Defenses Waived

     112   

Section 10.05. Rights of Subrogation

     112   

Section 10.06. Reinstatement; Stay of Acceleration

     112   

Section 10.07. Information

     112   

Section 10.08. Taxes

     113   

Section 10.09. Maximum Liability

     113   

Section 10.10. Contribution

     113   

Section 10.11. Liability Cumulative

     114   

Section 10.12. Subordination

     114   

Section 10.13. Keepwell

     114   

Section 10.14. Termination

     115   

 

 

NRP Oil and Gas LLC - Credit Agreement

iv



--------------------------------------------------------------------------------

ANNEXES

  

Annex I – Maximum Credit Amounts, Applicable Percentages and Commitments

  

EXHIBITS:

  

Exhibit A — Form of Assignment and Assumption

  

Exhibit B – Form of Borrowing Request

  

Exhibit C – Form of Interest Election Request

  

Exhibit D – Form of Note

  

Exhibit E – Form of Compliance Certificate

  

Exhibit F – Form of Reserve Report Certificate

  

Exhibit G – Form of Joinder Agreement

  

Exhibit H-1 – Form of U.S. Tax Certificate (for Non-U.S. [Lenders]
[Participants] That Are Not Partnerships)

  

Exhibit H-2 – Form of U.S. Tax Certificate (for Non-U.S. [Lenders][Participants]
That are Partnerships)

  

SCHEDULES:

  

Schedule 3.06 – Disclosed Matters

  

Schedule 3.14 – Capitalization

  

Schedule 3.15 – Filing Offices for Mortgages and Financing Statements

  

Schedule 3.19 – Gas Imbalances

  

Schedule 3.20 – Marketing Contracts

  

Schedule 3.21 – Swap Agreements

  

Schedule 6.01 — Existing Indebtedness

  

Schedule 6.02 — Existing Liens

  

Schedule 6.04 – Existing Investments

  

Schedule 6.08 – Transactions with Affiliates

  

Schedule 6.09 — Existing Restrictions

  

 

 

NRP Oil and Gas LLC - Credit Agreement

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of August 9, 2013, among NRP OIL AND GAS LLC, a
Delaware limited liability company, as Borrower, the other LOAN PARTIES party
hereto, the LENDERS party hereto, and WELLS FARGO BANK, N.A., as Administrative
Agent.

The parties hereto agree as follows:

Article I

Definitions

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Abraxas” means Abraxas Petroleum Corporation, a Nevada corporation.

“Abraxas Acquisition” means the acquisition by the Borrower of the Abraxas
Assets pursuant to the terms and conditions of the Abraxas Acquisition
Documents.

“Abraxas Acquisition Date” means that date the all of the conditions precedent
under the Abraxas Acquisition Documents have been satisfied and the Borrower has
purchased the Abraxas Assets.

“Abraxas Acquisition Documents” means (a) that certain Purchase and Sale
Agreement dated as of June 14, 2013 between Abraxas, as seller, and the
Borrower, as buyer, with respect to the acquisition by the Borrower of the
Abraxas Assets and (b) all assignments, bills of sale, side letters and other
material agreements, documents and certificates executed and delivered in
connection with the Abraxas Acquisition, in the case of each of clauses (a) and
(b), as the same may be amended supplemented or otherwise modified from time to
time to the extent permitted under Section 6.17.

“Abraxas Assets” means the “Subject Assets” (as defined in the Abraxas
Acquisition Documents).

“Acquisition Equity Contribution” means the contribution of at least $39,000,000
by Natural Resource Partners to the Borrower, the proceeds of which shall be
used to consummate the Abraxas Acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

NRP Oil and Gas LLC - Credit Agreement – Page 1



--------------------------------------------------------------------------------

“Administrative Agent” means Wells Fargo Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Payment Contract” means any contract whereby any Loan Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from Oil and Gas Properties
owned by any Loan Party and which Advance Payment is, or is to be, paid in
advance of actual delivery of such production to or for the account of the
purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of the foregoing instances, the Advance Payment is, or is to be,
applied as payment in full for such production when sold and delivered or is, or
is to be, applied as payment for a portion only of the purchase price thereof or
of a percentage or share of such production; provided that inclusion of the
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.07. The initial Aggregate Maximum Credit Amounts of the Lenders is
$100,000,000.

“Agreement” means this Credit Agreement, dated as of August 12, 2013.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, with respect to the
determination of the Alternate Base Rate, the Adjusted LIBO Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or on
any successor or substitute page) at approximately 11:00 a.m. London time on
such day (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

 

NRP Oil and Gas LLC - Credit Agreement – Page 2



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount at such time as such percentage is set forth on Annex I or
in an Assignment and Assumption, as the case may be; provided that if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect; provided; further
that, in accordance with Section 2.19 (other than Section 2.19(e)), so long as
any Lender shall be a Defaulting Lender, such Defaulting Lender’s Maximum Credit
Amount or Commitment, as the case may be, shall be disregarded.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Borrowing Base Usage applicable on such date:

 

Borrowing Base Usage:

   ABR
Spread     Eurodollar
Spread     Commitmet
Fee Rate  

Equal to or greater than 90%

     1.50 %      2.75 %      0.50 % 

Equal to or greater than 75% but less than 90%

     1.25 %      2.50 %      0.50 % 

Equal to or greater than 50% but less than 75%

     1.00 %      2.25 %      0.50 % 

Equal to or greater than 25% but less than 50%

     0.75 %      2.00 %      0.375 % 

Less than 25%

     0.50 %      1.75 %      0.375 % 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change; provided, however, that if at any time
the Borrower fails to deliver a Reserve Report required to be delivered pursuant
to Section 5.11, and for each day during the period from and including the date
on which such Reserve Report was required to be delivered to but excluding the
date on which such Reserve Report is delivered, the “Applicable Rate” means the
rate per annum set forth on the above chart when the Borrowing Base Usage is at
its highest level.

“Approved Counterparty” means, at any time and from time to time, (a) any Lender
or any Affiliate of a Lender (other than a Defaulting Lender or an Affiliate of
a Defaulting Lender), or (b) any Person engaged in the business of writing Swap
Agreements for commodity, interest rate or currency risk that is acceptable to
the Administrative Agent and has (or the credit support provider of such Person
has), at the time any Loan Party enters into a Swap Agreement with such Person,
a long term senior unsecured debt credit rating of A or better from S&P or A3 or
better from Moody’s.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

NRP Oil and Gas LLC - Credit Agreement – Page 3



--------------------------------------------------------------------------------

“Approved Petroleum Engineer” means Degolyer and MacNaughton, Netherland Sewell,
Ryder Scott or any other reputable firm of independent petroleum engineers
selected by the Borrower and reasonably acceptable to the Administrative Agent.

“Arranger” means Wells Fargo Securities, LLC, in its capacities as sole lead
arranger and sole bookrunner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Banking Services Provider: (a) credit cards for commercial
customers (including, without limitation, “commercial credit cards” and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Banking Services Provider” means any Lender or any Affiliate of a Lender that
provides Banking Services to any Loan Party.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
or any Parent thereof by a Governmental Authority or instrumentality thereof so
long as such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality), to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

NRP Oil and Gas LLC - Credit Agreement – Page 4



--------------------------------------------------------------------------------

“Board of Directors” means (1) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board; (2) with respect to a partnership, the board of directors
of the general partner of the partnership; (3) with respect to a limited
liability company, the manager, managers, managing member or members or any
controlling committee of managing members thereof; and (4) with respect to any
other Person, the board or committee of such Person serving a similar function

“Borrower” means NRP Oil and Gas LLC, a Delaware limited liability company.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, at any time, an amount equal to the amount determined in
accordance with Section 2.08, as the same may be redetermined, adjusted or
reduced from time to time pursuant to Section 2.08(f), Section 2.08(g) or
Section 5.12.

“Borrowing Base Deficiency” occurs if at any time the Aggregate Credit Exposure
exceeds the Borrowing Base then in effect; provided, that, for purposes of
determining whether a Borrowing Base Deficiency exists, obligations under any
Letter of Credit will not be deemed to be outstanding to the extent such
obligations are secured by cash in the manner contemplated by Section 2.04(j).

“Borrowing Base Swap” means any Swap Agreement (or hedge position) entered into
by any Loan Party and relied upon by the Administrative Agent in determining the
then effective Borrowing Base.

“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (a) the Aggregate Credit Exposure as of such date,
divided by (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or of any other Loan Party
having a fair market value in excess of the Threshold Amount.

 

NRP Oil and Gas LLC - Credit Agreement – Page 5



--------------------------------------------------------------------------------

“Change in Control” means (a) Natural Resource Partners shall cease to own, free
and clear of all Liens or other encumbrances, at least 100% of the outstanding
voting Equity Interests of the Borrower on a fully diluted basis; (b) the
acquisition of direct or indirect Control of the Borrower by any Person or group
other than Natural Resource Partners; or (c) the Borrower shall cease to own,
free and clear of all Liens or other encumbrances, at least 100% of the
outstanding voting Equity Interests of any Subsidiary on a fully diluted basis.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Coal Operating Company” means NRP (Operating) LLC, a Delaware limited liability
company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets covered by the Security Instruments and
any and all other Property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Administrative Agent, for the benefit of the Secured
Parties, to secure the Secured Obligations.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.07 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04(b), and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of such Lender’s Maximum Credit Amount and such Lender’s Applicable Percentage
of the then effective Borrowing Base. The initial Commitment of each Lender
shall be the amount set forth opposite such Lender’s name on Annex I under the
caption “Initial Commitments”.

 

NRP Oil and Gas LLC - Credit Agreement – Page 6



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Current Assets” means, as of any date of determination, the sum of
(a) the consolidated current assets of the Borrower and its Consolidated
Subsidiaries determined in accordance with GAAP as of such date, plus (b) all
Unused Commitments as of such date, less (c) any non-cash assets required to be
included in the consolidated current assets of the Borrower and its Consolidated
Subsidiaries as a result of the requirements of Accounting Standards
Codification Section 815-10 (as successor to FASB Statement 133) as of such
date.

“Consolidated Current Liabilities” means, as of any date of determination, the
sum of (a) consolidated current liabilities of the Borrower and its Consolidated
Subsidiaries, as determined in accordance with GAAP as of such date, less
(b) current maturities of the Loans, less (c) any non-cash obligations required
to be included in consolidated current liabilities of the Borrower and its
Consolidated Subsidiaries as a result of the requirements of Accounting
Standards Codification Section 815-10 (as successor to FASB Statement 133) as of
such date.

“Consolidated Current Ratio” means, as of any date of determination, the ratio
of Consolidated Current Assets to Consolidated Current Liabilities as of such
date.

“Consolidated EBITDAX” means, with respect to the Borrower and its Consolidated
Subsidiaries for any period, Consolidated Net Income for such period; plus
without duplication and to the extent deducted in the calculation of
Consolidated Net Income for such period, the sum of (a) income, franchise or
margin Taxes paid or accrued (including any federal, state, local and foreign
income and similar Taxes) net of any Tax refund; (b) Consolidated Interest
Expense; (c) amortization, depletion and depreciation expense; (d) any non-cash
losses or charges on any Swap Agreement resulting from the requirements of
Accounting Standards Codification Section 815-10 (as successor to FASB Statement
133) for such period; (e) oil and gas exploration expenses (including all
drilling, completion, geological and geophysical costs) for such period;
(f) losses from Dispositions of assets (other than Hydrocarbons produced in the
ordinary course of business) and other extraordinary or non-recurring losses;
and (g) other non-cash charges (excluding accruals for cash expenses made in the
ordinary course of business); minus without duplication and to the extent
included in the calculation of Consolidated Net Income for such period, (h) the
sum of (i) any non-cash gains on any Swap Agreements resulting from the
requirements of Accounting Standards Codification Section 815-10 (as successor
to FASB Statement 133) for such period; (ii) extraordinary or non-recurring
gains; (iii) gains from Dispositions of assets (other than Hydrocarbons produced
in the ordinary course of business); and (iv) other non-cash gains; provided
that, with respect to the determination of Borrower’s compliance with the
Consolidated Leverage Ratio set forth in Section 6.16(b) for any period,
Consolidated EBITDAX shall be adjusted to give effect, on a pro forma basis to
any Material Acquisitions or Material Dispositions made during such period as if
such Material Acquisition or Material Disposition, as the case may be, was made
at the beginning of such period; provided, further, that any such pro forma
adjustments shall be acceptable to the Administrative Agent in its reasonable
discretion.

 

NRP Oil and Gas LLC - Credit Agreement – Page 7



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the sum of the aggregate
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Consolidated Subsidiaries for such period with respect to
all outstanding Indebtedness of the Borrower and its Consolidated Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptances and net costs under Swap
Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), calculated on a consolidated
basis for the Borrower and its Consolidated Subsidiaries for such period in
accordance with GAAP.

“Consolidated Leverage Ratio” means the ratio of (A) Consolidated Total
Indebtedness as of the end of such fiscal quarter to (B) Consolidated EBITDAX
for the trailing four fiscal quarter period ending on the last day of such
fiscal quarter; provided that, Consolidated EBITDAX for the four fiscal quarter
period ending December 31, 2013 shall be Consolidated EBITDAX for fiscal quarter
ending December 31, 2013 multiplied by 4.00, Consolidated EBITDAX for the two
fiscal quarter period ending March 31, 2014 shall be Consolidated EBITDAX for
such period multiplied by 2.00, Consolidated EBITDAX for the three fiscal
quarter period ending June 30, 2014 shall be Consolidated EBITDAX for such
period multiplied by 4/3.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of the Borrower and its Consolidated Subsidiaries, as applicable,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or loss) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower, or is merged into or consolidated
with the Borrower or any of its Subsidiaries, as applicable, (b) the
undistributed earnings of any Subsidiary of the Borrower, to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or by any law applicable to such Subsidiary and
(c) the income (or loss) of any Person in which any other Person (other than the
Borrower or any of its Subsidiaries) has an Equity Interest, except to the
extent of the amount of dividends or other distributions actually paid in cash
to the Borrower or any of its Consolidated Subsidiaries during such period.

“Consolidated Subsidiaries” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Consolidated Total Indebtedness” means, as of any date, without duplication,
all Indebtedness of the Borrower and its Consolidated Subsidiaries; provided
that Indebtedness of the Borrower shall not include any Guarantee by the
Borrower of Indebtedness of Natural Resource Partners.

 

NRP Oil and Gas LLC - Credit Agreement – Page 8



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and LC Exposure at such
time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to the Administrative Agent, the Issuing Bank or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clauses (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular Default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent, the Issuing Bank or any Lender in writing,
or has made a public statement, to the effect that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) cannot be
satisfied), (c) has failed, within three (3) Business Days after request by the
Administrative Agent or the Issuing Bank, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
by the Administrative Agent or the Issuing Bank of such certification in form
and substance satisfactory to it and the Administrative Agent, or (d) has, or
has a Parent that has, become the subject of a Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Disposition” or “Dispose” means the sale, transfer, conveyance, license, lease,
farm-out, unitization, exchange or other disposition (including any sale and
leaseback transaction) of any Property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the Maturity
Date.

 

NRP Oil and Gas LLC - Credit Agreement – Page 9



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 9.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, (b) any Defaulting Lender or (c) any natural person.

“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.

“Engineering Reports” has the meaning assigned to such term in Section 2.08(c).

“Engineered Value” means, with respect to any Oil and Gas Property of a Loan
Party, the value the Administrative Agent attributed to such Oil and Gas
Property in connection with the most recent redetermination of the Borrowing
Base pursuant to Section 2.08 (or in connection with determining the initial
Borrowing Base in the event no such redetermination has occurred).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (a) violation of any applicable Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
release or threatened release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

NRP Oil and Gas LLC - Credit Agreement – Page 10



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means any one or more of the following: (a) any “reportable
event,” as defined in Section 4043 of ERISA and the regulations thereunder with
respect to a Plan (other than an event for which the 30-day notice period is
waived); (b) the termination of any Plan under Section 4041(c) of ERISA; (c) the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (d) the
failure to make a required contribution to any Plan that would result in the
imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; (e) the failure, with respect to any Plan to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (f) a determination that any Plan is considered an
at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA; (g) the receipt by any Loan Party or ERISA Affiliate from any
Multiemployer Plan of any notice, or the receipt by any Multiemployer Plan from
any Loan Party or ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability; or (h) a determination that any Multiemployer Plan is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Swap Agreements” means, collectively, Swap Agreements that are (a) put
option contracts that are not related to corresponding calls, collars or swaps
and with respect to which neither the Borrower nor any other Loan Party has any
payment obligation other than fixed premiums or other fixed charges or (b) basis
differential swaps on volumes already hedged pursuant to other Swap Agreements
permitted under Section 6.06(a).

“Excluded Swap Obligation” means, with respect to any Guarantor individually
determined on a Guarantor by Guarantor basis, any Swap Obligation if, and to the
extent that, all or a portion of the Guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an Eligible Contract
Participant at the time the Guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

NRP Oil and Gas LLC - Credit Agreement – Page 11



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.18(b)), or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(f), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“FASB” means Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Loan Party. Any document delivered
hereunder that is signed by a Financial Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Loan Party.

“Foreign Subsidiary” means, with respect to any Person, a subsidiary of such
Person that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

NRP Oil and Gas LLC - Credit Agreement – Page 12



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, of any Governmental Authority.

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantor” means, collectively, the Borrower (with respect to the Secured
Obligations of the other Loan Parties and Subsidiaries), each Subsidiary of the
Borrower party to this Agreement on the Effective Date and each other Person
that guarantees the Secured Obligations pursuant to Section 5.13(b).

“Guaranty” means Article X of this Agreement.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

NRP Oil and Gas LLC - Credit Agreement – Page 13



--------------------------------------------------------------------------------

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business that are not more than 60 days past
due), (f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03.

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Reserve Report” means the Reserve Report prepared by the Borrower with
respect to certain Oil and Gas Properties of the Loan Parties as of March 1,
2013, upon which the Lenders have relied upon in the determination of the
initial Borrowing Base hereunder.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar quarter and the Maturity Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part (and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period) and the Maturity Date.

 

NRP Oil and Gas LLC - Credit Agreement – Page 14



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.08(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.08(d).

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit G delivered by a Guarantor pursuant to Section 5.13.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.04(j).

“LC Commitment” at any time means $2,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

NRP Oil and Gas LLC - Credit Agreement – Page 15



--------------------------------------------------------------------------------

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market), at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of an amount
comparable to such Eurodollar Borrowing and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. Notwithstanding the foregoing, to the
extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an
ABR Borrowing, such rate shall be determined as modified by the definition of
Alternate Base Rate.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any Notes issued pursuant to this
Agreement, the Letters of Credit, any Letter of Credit applications, the
Security Instruments, the Guaranty, and all other agreements, instruments,
documents and certificates now or hereafter executed and delivered by a Loan
Party to, or in favor of, the Administrative Agent or any Lender in connection
with this Agreement or the transactions contemplated hereby.

“Loan Parties” means collectively, the Borrower and the Guarantors, and each
individually, a “Loan Party”.

“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement.

“Majority Lenders” means, at any time no Loans or LC Exposure is outstanding,
Lenders having more than fifty percent (50%) of the Aggregate Maximum Credit
Amounts; and at any other time, Lenders holding more than fifty percent (50%) of
the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 9.04(c)) provided that, as long as there
are only two Lenders, Majority Lenders shall mean both Lenders. The Maximum
Credit Amount and Credit Exposure of any Defaulting Lender shall be disregarded
in determining Majority Lenders at any time.

 

NRP Oil and Gas LLC - Credit Agreement – Page 16



--------------------------------------------------------------------------------

“Mandate Letter” means that certain mandate letter dated as of August 1, 2013
among the Borrower, the Administrative Agent and the Arranger.

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property (other than the Abraxas Acquisition) that involves the
payment of consideration by the Borrower and its Subsidiaries in excess of a
dollar amount equal to five percent (5%) of the then effective Borrowing Base.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under this Agreement and the other Loan Documents, (c) the
Collateral or the Administrative Agent’s Liens (on behalf of itself and the
other Secured Parties) on the Collateral or the priority of such Liens or
(d) the rights of or benefits available to the Administrative Agent, the Issuing
Bank or the Lenders under this Agreement or any of the other Loan Documents.

“Material Disposition” means any Disposition of Property or series of related
Dispositions of Property that yields gross proceeds to the Borrower and its
Subsidiaries in excess of a dollar amount equal to five percent (5%) of the then
effective Borrowing Base.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of the
Borrower or any one or more of the Subsidiaries in an aggregate principal amount
exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
of its Subsidiaries in respect of any Swap Agreement at any time shall be the
Swap Termination Value.

“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons to which the Borrower or any of its Subsidiaries is
a party if the aggregate volume of Hydrocarbons sold pursuant to such agreement
during the twelve months immediately preceding such date equals or exceeds 10%
of the aggregate volume of Hydrocarbons sold by the Borrower and its
Consolidated Subsidiaries during the twelve months immediately preceding such
date.

“Maturity Date” means August 12, 2018 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts,” or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Maximum Credit Amount, as the same may be (a) reduced or terminated from
time to time in connection with a reduction or termination of the Aggregate
Maximum Credit Amounts pursuant to Section 2.07 or (b) modified from time to
time pursuant to any assignment permitted by Section 9.04(b).

“Maximum Liability” has the meaning assigned to such term in Section 10.09.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

NRP Oil and Gas LLC - Credit Agreement – Page 17



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Oil and Gas Properties owned by the Borrower or
any of its Subsidiaries which are subject to the Liens created under the terms
of the Mortgages.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, on Oil and Gas Properties owned by the Borrower or any of its
Subsidiaries, including any amendment, modification or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which any Loan Party or any ERISA Affiliate is making or accruing
an obligation to make contributions.

“Natural Resource Partners” means Natural Resource Partners L.P., a Delaware
limited partnership.

“Net Cash Proceeds” means, (a) with respect to any Disposition of any Oil and
Gas Properties (including any Equity Interests of any Subsidiary owning Oil and
Gas Properties) by the Borrower or any of its Subsidiaries, the excess, if any,
of (i) the sum of cash and cash equivalents received in connection with such
Disposition, but only as and when so received, over (ii) the sum of (A) the
principal amount of any Indebtedness that is secured by such Oil and Gas
Properties and that is senior to the Liens securing the Secured Obligations and
required to be repaid in connection with such Disposition (other than the Loans)
and (B) the out-of-pocket costs and expenses incurred by the Borrower or such
Subsidiary in connection with such Disposition and (b) with respect to any Swap
Liquidation by the Borrower or any of its Subsidiaries, the excess, if any, of
(i) the sum of cash and cash equivalents received in connection with such Swap
Liquidation (after giving effect to any netting arrangements), over (ii) the
out-of-pocket expenses incurred by the Borrower or such Subsidiary in connection
with such Swap Liquidation.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.08(d).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“Notes” means the promissory notes of the Borrower described in Section 2.09(e)
and being in the form of Exhibit D, together with all amendments, modifications,
replacements, extensions and rearrangements thereof.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.

 

NRP Oil and Gas LLC - Credit Agreement – Page 18



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any liability under any Sale and Leaseback Transaction which is
not a Capital Lease Obligation, (c) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
(d) any Advance Payment Contract, or (e) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person, but excluding from the foregoing
clauses (c) through (e) operating leases and usual and customary oil, gas and
mineral leases.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, communitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its certificate of formation or articles of organization, as amended, and its
limited liability company agreement or operating agreement, as amended.

 

NRP Oil and Gas LLC - Credit Agreement – Page 19



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan or Loan
Document).

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.18(b)).

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Paying Guarantor” has the meaning assigned to such term in Section 10.10.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, and contractual Liens granted to operators and
non-operators under oil and gas operating agreements, in each case, arising in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

NRP Oil and Gas LLC - Credit Agreement – Page 20



--------------------------------------------------------------------------------

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

(f) easements, zoning restrictions, rights-of-way, servitudes, permits, surface
leases, and similar encumbrances on real property imposed by law or arising in
the ordinary course of business that do not secure any monetary obligations and
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of any Loan Party;

(g) royalties, overriding royalties, reversionary interests and similar burdens
granted by the Borrower or any of its Subsidiaries with respect to the Oil and
Gas Properties owned by the Borrower or such of its Subsidiaries, as the case
may be, if the net cumulative effect of such burdens does not operate to deprive
the Borrower or any of its Subsidiaries of any material right in respect of its
Properties (except for rights customarily granted with respect to such
interests);

(h) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business covering the Property under the
lease;

(i) unperfected Liens reserved in leases (other than oil, gas and mineral
leases) or arising by operation of law for rent or compliance with the lease in
the case of leasehold estates;

(j) defects in or irregularities of title (other than defects or irregularities
of title with respect to Oil and Gas Properties), if such defects or
irregularities do not deprive the Borrower or any of its Subsidiaries of any
material right in respect of its Properties;

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by the Borrower or any of its
Subsidiaries to provide collateral to the depository institution; and

(l) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in
compliance with Section 5.04; provided that any such Lien referred to in this
clause does not materially impair the use of the Property covered by such Lien
for the purposes for which such Property is held by the Borrower or any of its
Subsidiaries or materially impair the value of the Property subject thereto;

 

NRP Oil and Gas LLC - Credit Agreement – Page 21



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness and provided, further that no intention to subordinate the
first priority Lien granted in favor of the Administrative Agent is to be hereby
implied or expressed by the permitted existence of such Permitted Encumbrances.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means that certain Pledge Agreement dated as of the Effective
Date, in favor of the Administrative Agent for the benefit of the Secured
Parties, covering, among other things, the rights and interests of the Loan
Parties in all of the Equity Interests of each of their Subsidiaries, and
otherwise in form and substance satisfactory to the Administrative Agent.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
San Francisco, California; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by the Administrative Agent as a general

 

NRP Oil and Gas LLC - Credit Agreement – Page 22



--------------------------------------------------------------------------------

reference rate of interest, taking into account such factors as the
Administrative Agent may deem appropriate; it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.08(c).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.08(c).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an Eligible
Contract Participant and can cause another person to qualify as an Eligible
Contract Participant at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.08(d).

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time no Loans or LC Exposure is outstanding,
Lenders having at least sixty-six and two-thirds percent (66 2/3%) of the
Aggregate Maximum Credit Amounts; and at any other time, Lenders holding at
least sixty-six and two-thirds percent (66 2/3%) of the outstanding aggregate
principal amount of the Loans or participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 9.04(c)); provided that, as long as there are only two Lenders, Required
Lenders shall mean both Lenders. The Maximum Credit Amount and Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other Organizational Documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

 

NRP Oil and Gas LLC - Credit Agreement – Page 23



--------------------------------------------------------------------------------

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination), the oil and gas
reserves attributable to the Oil and Gas Properties of the Loan Parties,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.

“Reserve Report Certificate” means a certificate of a Responsible Officer in
substantially the form of Exhibit F attached hereto certifying as to the matters
set forth in Section 5.11.

“Responsible Officer” means the chief executive officer, president, any vice
president, or any Financial Officer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Loan
Party, or any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Loan Party or any option, warrant or other right to acquire any
such Equity Interests in any Loan Party.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other Disposition of any
Property by any Person with the intent to lease such Property as lessee.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.08(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been determined pursuant to a Scheduled Redetermination becomes effective as
provided in Section 2.08(d).

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) all Secured Swap Obligations; provided; however,
that Secured Obligations of a Loan Party shall not include any Excluded Swap
Obligations of such Loan Party.

“Secured Party” means the Administrative Agent, any Lender, any Secured Swap
Provider, any Banking Services Provider and any other holder of Secured
Obligations.

 

NRP Oil and Gas LLC - Credit Agreement – Page 24



--------------------------------------------------------------------------------

“Secured Swap Obligations” means any and all obligations owing by the Borrower
or any other Loan Party (whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising) to any Secured Swap Provider under any Swap Agreement between
the Borrower or any other Loan Party and such Secured Swap Provider, in each
case, after giving effect to all netting arrangements relating to such Swap
Agreement; provided that if such Secured Swap Provider ceases to be a Lender or
an Affiliate of a Lender hereunder, Secured Swap Obligations shall only include
such obligations to the extent arising from transactions and confirmations
entered into under Swap Agreements at any time such Secured Swap Provider was a
Lender or an Affiliate of a Lender hereunder, without giving effect to any
extension, increases, or modifications thereof which are made after such Secured
Swap Provider ceases to be a Lender or an Affiliate of a Lender hereunder.

“Secured Swap Provider” means any Person that is a party to a Swap Agreement
with the Borrower or any other Loan Party if (a) at the time such Swap Agreement
was entered into or assumed, such Person was a Lender or an Affiliate of a
Lender hereunder, even if such Person subsequently ceases to be a Lender (or an
Affiliate thereof) for any reason or (b) such Swap Agreement was in effect on
the Effective Date and such Person or an Affiliate of such Person was a Lender
on the Effective Date, even if such Person subsequently ceases to be a Lender
(or an Affiliate thereof) for any reason.

“Security Agreement” means that certain Security Agreement dated as of the
Effective Date, in favor of the Administrative Agent for the benefit of the
Secured Parties, covering, among other things, the rights and interests of the
Loan Parties in all or substantially all of the assets of such Loan Parties, and
otherwise in form and substance satisfactory to the Administrative Agent.

“Security Instruments” means collectively, the Guaranty, the Security Agreement,
the Pledge Agreement, the Mortgages and all other security agreements, pledge
agreements, collateral assignments, guarantees and other collateral documents
now or hereafter executed and delivered by the Borrower or any other Loan Party
as security for the payment and performance of the Secured Obligations, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

NRP Oil and Gas LLC - Credit Agreement – Page 25



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless the context otherwise
clearly requires, references herein to a “Subsidiary” refer to a Subsidiary of
the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future or credit default or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
in no event shall any (a) phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of any Loan Party or (b) near term spot market purchase
and sale of a commodity in the ordinary course of business based on a price
determined by a rate quoted on an organized exchange for actual physical
delivery, be a Swap Agreement.

“Swap Borrowing Base Value” means, as of any date of determination, the
reduction in the Engineered Value, if any, of the Oil and Gas Properties
included in the Borrowing Base as a result of any Swap Liquidation occurring
after the most recent redetermination of the Borrowing Base pursuant to
Section 2.08 (or in the event no such redetermination has occurred, the initial
Borrowing Base) based on the economic effect of such Swap Liquidation on the
value attributed by the Administrative Agent to the related Borrowing Base Swap
in connection with such redetermination.

“Swap Liquidation” means the sale, assignment, novation, liquidation, unwind,
cancellation, modification or termination of all or any part of any Borrowing
Base Swap (other than, in each case, at its scheduled maturity).

 

NRP Oil and Gas LLC - Credit Agreement – Page 26



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means (i) at any time the Borrowing Base is less than
$20,000,000.00, an amount equal to $500,000.00 and (ii) at any time the
Borrowing Base is greater than or equal to $20,000,000.00, an amount equal to
$1,000,000.00.

“Transactions” means (a) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans, (c) the use of the proceeds thereof, (d) the issuance of Letters of
Credit hereunder (e) the grant of Liens by the Loan Parties on the Mortgaged
Properties and the other Collateral pursuant to the Security Instruments,
(f) the funding of the Acquisition Equity Contribution to the Borrower and
(g) the consummation of the Abraxas Acquisition.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Texas or any other state the laws of which are required to be applied
in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated, including any
Secured Obligation that is: (i) an obligation to reimburse a bank for drawings
not yet made under a letter of credit issued by it; (ii) any other obligation
(including any guarantee) that is contingent in nature; or (iii) an obligation
to provide collateral to secure any of the foregoing types of obligations.

“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time minus such Lender’s Credit Exposure at such
time.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

NRP Oil and Gas LLC - Credit Agreement – Page 27



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, N.A., a national banking association, in
its individual capacity and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower, any other Loan Party and the
Administrative Agent.

Section 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar Loan” or an
“ABR Loan”. Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing” or an “ABR Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding.” The section titles, table of contents, and list
of exhibits appear as a matter of convenience only and shall not affect the
interpretation of this Agreement or any other Loan Document. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns (but this clause shall not be construed as
any consent to any transaction or circumstance giving rise to any successor or
assign), (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Annexes, Articles,
Sections, Exhibits and Schedules shall be construed to refer to Annexes,
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, (f) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (g) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. No provision of this Agreement or any
other Loan Document shall be construed or interpreted to the disadvantage of any
party hereto by reason of such party’s having, or being deemed to have, drafted,
structured, or dictated such provision.

 

NRP Oil and Gas LLC - Credit Agreement – Page 28



--------------------------------------------------------------------------------

Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

Section 1.05. Oil and Gas Definitions. For purposes of this Agreement and the
other Loan Documents, the terms “proved reserves,” “proved developed reserves,”
“proved undeveloped reserves,” “proved developed nonproducing reserves” and
“proved developed producing reserves,” have the meaning given such terms from
time to time and at the time in question by the Society of Petroleum Engineers
of the American Institute of Mining Engineers.

Section 1.06. Time of Day. Unless otherwise specified, all references to times
of day shall be references to Central time (daylight or standard, as
applicable).

Article II

The Credits

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the
Aggregate Credit Exposure exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Loans.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith,
provided that all Borrowings made on the Effective Date must be made as ABR
Borrowings but may be converted into Eurodollar Borrowings in accordance with
Section 2.06. Each Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

NRP Oil and Gas LLC - Credit Agreement – Page 29



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $100,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000; provided that, notwithstanding
the foregoing, an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of eight
(8) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile or by electronic communications in accordance
with Section 9.01(b)) in substantially the form of Exhibit B or such other form
approved by the Administrative Agent and signed by the Borrower or by telephone
not later than (a) in the case of a Eurodollar Borrowing, 11:00 a.m., three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, 11:00 a.m., one Business Day before the date of the proposed
Borrowing; provided that no such notice shall be required for any deemed request
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile(or by
electronic communications in accordance with Section 9.01(b)) to the
Administrative Agent of a written Borrowing Request in substantially the form of
Exhibit B or such other form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the current Aggregate
Credit Exposure (without regard to the requested Borrowing) and the pro forma
Aggregate Credit Exposure (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

 

NRP Oil and Gas LLC - Credit Agreement – Page 30



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the Aggregate Credit Exposure to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base). Promptly following receipt of a Borrowing
Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

Section 2.04. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own or the account of any
of its Subsidiaries, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period; provided that the Borrower may not request the issuance, amendment,
renewal or extension of Letters of Credit hereunder if a Borrowing Base
Deficiency exists at such time or would exist as a result thereof. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit by electronic communication, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five (5) Business Days prior to the
requested date of issuance, amendment, renewal or extension or such shorter time
period as may be reasonably acceptable to the Issuing Bank) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

 

NRP Oil and Gas LLC - Credit Agreement – Page 31



--------------------------------------------------------------------------------

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current Aggregate Credit
Exposure (without regard to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit) and the pro
forma Aggregate Credit Exposure (giving effect to the requested Letter of Credit
or the requested amendment, renewal or extension of an outstanding Letter of
Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (x) the LC
Exposure shall not exceed the LC Commitment and (y) the Aggregate Credit
Exposure shall not exceed the total Commitments (i.e., the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application and the terms of this Agreement, the terms of this
Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in clause (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this clause in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default, the existence of a Borrowing Base Deficiency or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m. on the date that such LC Disbursement is made, if
the Borrower shall have received notice of such LC Disbursement prior to 9:00
a.m. on such date, or, (ii) if such notice has not been received by the Borrower
prior to such time on such date, then not later than 11:00 a.m. on (a) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 9:00 a.m. on the day of receipt, or (b) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that,

 

NRP Oil and Gas LLC - Credit Agreement – Page 32



--------------------------------------------------------------------------------

the Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this clause,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that Lenders have made payments pursuant to this clause to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this clause to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such

 

NRP Oil and Gas LLC - Credit Agreement – Page 33



--------------------------------------------------------------------------------

determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to clause (e) of this
Section, then Section 2.12(c) shall apply. Interest accrued pursuant to this
clause shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to clause (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing at least 66 2/3% of the aggregate LC Exposure)
demanding the deposit of cash collateral pursuant to this Section 2.04(j),
(ii) the Borrower is required to cash collateralize any LC Exposure in
connection

 

NRP Oil and Gas LLC - Credit Agreement – Page 34



--------------------------------------------------------------------------------

with any prepayment pursuant to Section 2.10, or (iii) the Borrower is required
to cash collateralize a Defaulting Lender’s LC Exposure pursuant to
Section 2.19, then the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders (the “LC Collateral Account”), an
amount in cash equal to (x) in the case of an Event of Default, or a payment
required by Section 2.10(c), 105% of the LC Exposure as of such date plus
accrued and unpaid interest thereon, (y) in the case of any other payment
required by Section 2.10, the excess attributable to such LC Exposure, and
(z) in the case cash collateral is required by Section 2.19, the LC Exposure of
such Defaulting Lender; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any other
Loan Party described in Section 7.01(h), Section 7.01(i) or Section 7.01(j). The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on the LC Collateral Account and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrower’s obligation to deposit amounts pursuant
to this Section 2.04(j) shall be absolute and unconditional, without regard to
whether any beneficiary of any Letter of Credit has attempted to draw down all
or a portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any of its Subsidiaries may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing at least 66 2/3% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Defaults
have been cured or waived as confirmed in writing by the Administrative Agent.
If the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.19, then so long as no Event of Default exists, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after such Defaulting Lender’s LC
Exposure no longer exists and such amount of cash collateral is no longer
required under Section 2.19.

 

NRP Oil and Gas LLC - Credit Agreement – Page 35



--------------------------------------------------------------------------------

Section 2.05. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m. to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to a deposit account of the Borrower maintained with Huntington National
Bank and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.04(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.06. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C or such other form approved by the Administrative Agent and
signed by the Borrower.

 

NRP Oil and Gas LLC - Credit Agreement – Page 36



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
or a Borrowing Base Deficiency has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default or Borrowing Base Deficiency is
continuing, as applicable, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.07. Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date. If at any time the Aggregate Maximum Credit Amounts or the
Borrowing Base is terminated or reduced to zero, then the Commitments shall
terminate on the effective date of such termination or reduction.

 

NRP Oil and Gas LLC - Credit Agreement – Page 37



--------------------------------------------------------------------------------

(b) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (i) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (ii) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the Aggregate Credit Exposure would exceed the total Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under clause (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination or reduction of the Aggregate Maximum Credit Amounts delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Aggregate Maximum Credit Amounts shall be permanent. Each reduction of
the Aggregate Maximum Credit Amounts shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage.

Section 2.08. Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $8,000,000. Notwithstanding the foregoing, the Borrowing Base may
be subject to further adjustments from time to time pursuant to Section 2.08(f),
Section 2.08(g) and Section 5.12.

(b) Scheduled and Interim Redeterminations. Except as set forth in the following
sentence, the Borrowing Base shall be redetermined semi-annually in accordance
with this Section 2.08 (a “Scheduled Redetermination”), and, subject to
Section 2.08(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on or about May 1 and November 1 of each year, commencing November 1,
2013. In addition, (i) the Borrower may, by notifying the Administrative Agent
thereof, elect to cause the Borrowing Base to be redetermined once between
Scheduled Redeterminations, and (ii) the Administrative Agent may, at the
direction of the Required Lenders, by notifying the Borrower thereof, elect to
cause the Borrowing Base to be redetermined once between Scheduled
Redeterminations (each such redetermination, an “Interim Redetermination”), in
the case of each of clauses (i) and (ii) above, in accordance with this
Section 2.08.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the Reserve Report Certificate, and (B) such other reports,
data and

 

NRP Oil and Gas LLC - Credit Agreement – Page 38



--------------------------------------------------------------------------------

supplemental information, including, without limitation, the information
provided pursuant to Section 5.11, as may, from time to time, be reasonably
requested by the Required Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports,
the existence of any other Indebtedness, the financial condition of the Loan
Parties, the economic effect of the Borrower’s and its Subsidiaries’ Swap
Agreements and such other credit factors) as the Administrative Agent deems
appropriate in its sole discretion and consistent with its normal oil and gas
lending criteria as it exists at the particular time. In no event shall the
Proposed Borrowing Base exceed the Aggregate Maximum Credit Amounts.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(1) in the case of a Scheduled Redetermination (A) if the Administrative Agent
shall have received the Engineering Reports and other information required to be
delivered by the Borrower pursuant to Section 5.11(a) and (c) in a timely and
complete manner, then on or about April 15th and October 15th of such year
following the date of delivery or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 5.11(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports and other information from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with
Section 2.08(c)(i); and

(2) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.08(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders (in each Lender’s sole
discretion consistent with its normal oil and gas lending criteria as it exists
at the particular time) as provided in this Section 2.08(c)(iii). Upon receipt
of the Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days
to agree with the Proposed Borrowing Base or disagree with the Proposed
Borrowing Base by proposing an alternate Borrowing Base, and each Lender shall
make its determination of the appropriate amount of the Borrowing Base
consistent with each such Lender’s normal and customary oil and gas lending
criteria as it exists at the particular time. If at the end of such fifteen
(15) days, any Lender has not communicated its approval or disapproval in
writing to the

 

NRP Oil and Gas LLC - Credit Agreement – Page 39



--------------------------------------------------------------------------------

Administrative Agent, such silence shall be deemed to be an approval of the
Proposed Borrowing Base. If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.08(d). If, however, at the end of such 15-day
period, all of the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Required Lenders or all of
the Lenders, as applicable, and, subject to the approval rights contained in
this Section 2.08(c), such amount shall become the new Borrowing Base, effective
on the date specified in Section 2.08(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.08(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

(i) in the case of a Scheduled Redetermination, (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 5.11(a) and (c) in a timely and complete manner,
then on or about May 1st and November 1st of such year, as applicable, following
such notice, or if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 5.11(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.08(f), Section 2.08(g), or
Section 5.12, whichever occurs first. Notwithstanding the foregoing, no
Scheduled Redetermination or Interim Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrower.

(e) Lenders’ Sole Discretion. The Lenders shall have no obligation to determine
the Borrowing Base at any particular amount, either in relation to the Aggregate
Maximum Credit Amounts or otherwise. Furthermore, Borrower acknowledges that the
Lenders have no obligation to increase the Borrowing Base and that any increase
in the Borrowing Base is in each Lender’s sole discretion and subject to the
individual credit approval processes of each of the Lenders which processes
shall be conducted in good faith and based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports,
the existence of any other

 

NRP Oil and Gas LLC - Credit Agreement – Page 40



--------------------------------------------------------------------------------

Indebtedness, the financial condition of the Loan Parties, the economic effect
of the Borrower’s and its Subsidiaries’ Swap Agreements then in effect and such
other credit factors) as such Lender deems appropriate in its sole discretion
and consistent with its normal oil and gas lending criteria as it exists at the
particular time.

(f) Reduction of Borrowing Base Upon Asset Dispositions. If at any time between
Scheduled Redeterminations of the Borrowing Base, the aggregate Engineered Value
of Oil and Gas Properties Disposed of (whether pursuant to a Disposition of
Equity Interests of a Subsidiary or otherwise) by the Loan Parties pursuant to
Section 6.05, together with the aggregate Swap Borrowing Base Value of all Swap
Liquidations entered into by the Loan Parties pursuant to Section 6.06, exceeds
five percent (5%) of the Borrowing Base then in effect, then the Borrowing Base
shall be automatically reduced, effective immediately upon any such Disposition,
by an amount equal to the Engineered Value of such Oil and Gas Properties
Disposed of (as determined by the Administrative Agent and confirmed by the
Required Lenders), and the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the consummation of such Disposition, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders until the next redetermination or adjustment of the Borrowing Base
pursuant to this Agreement. Upon any such redetermination, the Administrative
Agent shall promptly deliver a New Borrowing Base Notice to the Borrower and the
Lenders.

(g) Reduction of Borrowing Base Upon Swap Liquidations. If at any time between
Scheduled Redeterminations of the Borrowing Base, the aggregate Swap Borrowing
Base Value of all Swap Liquidations entered into by the Loan Parties pursuant to
Section 6.06, together with the aggregate Engineered Value of Oil and Gas
Properties Disposed of (whether pursuant to a Disposition of Equity Interests of
a Subsidiary or otherwise) by the Loan Parties pursuant to Section 6.05, exceeds
five percent (5%) of the Borrowing Base then in effect, then the Borrowing Base
shall be automatically reduced, effective immediately upon any such Swap
Liquidation, by an amount equal to the Swap Borrowing Base Value of such Swap
Liquidation (as determined by the Administrative Agent and confirmed by the
Required Lenders), and the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the consummation of such Swap Liquidation,
effective and applicable to the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders until the next redetermination or adjustment of the
Borrowing Base pursuant to this Agreement; provided that for purposes of this
Section 2.08(g) or Section 2.08(f), a Swap Liquidation shall not be deemed to
have occurred if, (i) such Swap Agreement is novated from the existing
counterparty to an Approved Counterparty, with the Borrower or the applicable
Loan Party being the “remaining party” for purposes of such novation, or
(y) upon its termination, it is replaced, in a substantially contemporaneous
transaction, with one or more Swap Agreements with approximately the same
mark-to-market value and without cash payments to any Loan Party in connection
therewith. Upon any such redetermination, the Administrative Agent shall
promptly deliver a New Borrowing Base Notice to the Borrower and the Lenders.

 

NRP Oil and Gas LLC - Credit Agreement – Page 41



--------------------------------------------------------------------------------

Section 2.09. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement. In the event of any conflict
between the accounts and records maintained by any Lender in clause (b) and the
accounts and records of the Administrative Agent in respect of such matters, the
Register and the corresponding accounts and records of the Administrative Agent
shall control in the absence of manifest error.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in the form attached hereto as Exhibit D. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

Section 2.10. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole and or in part, subject to prior
notice in accordance with clause (b) of this Section 2.10 and any break funding
costs payable pursuant to Section 2.15.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder not later than 10:00 a.m. (i) in the case of prepayment of a
Eurodollar Borrowing, three (3) Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, one (1) Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be

 

NRP Oil and Gas LLC - Credit Agreement – Page 42



--------------------------------------------------------------------------------

prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination or reduction of the Aggregate Maximum Credit
Amounts as contemplated by Section 2.07, then such notice of prepayment may be
revoked if such notice of termination is revoked in accordance with
Section 2.07. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

(c) Mandatory Prepayment of Loans.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.07(b), the Aggregate Credit
Exposure exceeds the total Commitments, then the Borrower shall immediately (and
in any event on the Business Day of such termination or reduction) (i) prepay
the Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (ii) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.04(j).

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.08 (other than in accordance with
Section 2.08(f) or Section 2.08(g)) or Section 5.12, if the Aggregate Credit
Exposure exceeds the redetermined or adjusted Borrowing Base, then the Borrower
shall take one or more of the following actions to cure the Borrowing Base
Deficiency: (i) deliver to the Administrative Agent within thirty days
engineering and Mortgages covering such Oil and Gas Properties not previously
evaluated by the Borrower in the immediately preceding Reserve Report with a
value and quality satisfactory to the Lenders in their sole discretion
sufficient to eliminate such Borrowing Base Deficiency or (ii) prepay the
Borrowings in an aggregate principal amount equal to such excess, and if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.04(j). The Borrower shall be obligated to make such prepayments either
within thirty days or in six substantially equal monthly installments, with
accrued interest thereon, the first of which shall be due within such thirty
days and each subsequent payment being due and payable on the same day in each
of the subsequent calendar months. Notwithstanding anything to the contrary
herein, in the event the Scheduled Redetermination to occur on or about
November 1, 2013 results in the Aggregate Credit Exposure exceeding the
Borrowing Base, then (i) the Borrower shall prepay the Borrowings in an
aggregate principal amount equal to such excess, and (ii) if any excess remains
after prepaying all of the Borrowings as a result of any LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.04(j).

 

NRP Oil and Gas LLC - Credit Agreement – Page 43



--------------------------------------------------------------------------------

(iii) Upon any adjustment to the Borrowing Base pursuant to Section 2.08(f) or
Section 2.08(g), if the Aggregate Credit Exposure exceeds the Borrowing Base as
adjusted, then the Borrower shall (i) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (ii) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.04(j). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral (x) in the
case of an adjustment to the Borrowing Base pursuant to Section 2.08(f), on the
date it or any of its Subsidiaries receives Net Cash Proceeds from the
applicable Disposition, and (y) in the case of an adjustment to the Borrowing
Base pursuant to Section 2.08(g), within one (1) Business Day of the date it or
any of its Subsidiaries receives Net Cash Proceeds from the applicable Swap
Liquidation.

(iv) Each prepayment of Borrowings pursuant to this Section shall be applied
first, ratably to any ABR Borrowings then outstanding, and, second, to any
Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Each prepayment of Borrowings pursuant to this Section shall be applied
ratably to the Loans included in the prepaid Borrowings. Prepayments pursuant to
this Section shall be accompanied by accrued interest to the extent required by
Section 2.12.

(d) No Premium or Penalty. Prepayments permitted under this Section shall be
without premium or penalty, except for any break funding costs as required under
Section 2.15.

Section 2.11. Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender, a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Unused Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which the
Lenders’ Commitments terminate. Accrued commitment fees shall be payable in
arrears on the last day of each March, June, September and December and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the

 

NRP Oil and Gas LLC - Credit Agreement – Page 44



--------------------------------------------------------------------------------

later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, provided that in no event shall such fee be less
than $500 during any quarter, and (iii) to the Issuing Bank, for its own
account, its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of each calendar quarter shall be payable on the last day of each March, June,
September and December following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this clause shall
be payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

(c) The Borrower agrees to pay to the Administrative Agent and the Arranger, for
their respective accounts, the fees set forth in the Mandate Letter payable to
the Administrative Agent and the Arranger and such other fees payable in the
amounts and at the times separately agreed upon between the Borrower, the
Administrative Agent and the Arranger.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

Section 2.12. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding clauses of this Section or
(ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder; provided that, notwithstanding the foregoing, if any Event
of Default described in Sections 7.01(h), 7.01(i) or 7.01(j) occurs, all
outstanding principal, fees and other obligations under any Loan Document shall
automatically bear interest at a rate per annum of 2% in excess of the rate then
applicable to such amounts (including the Applicable Rate).

 

NRP Oil and Gas LLC - Credit Agreement – Page 45



--------------------------------------------------------------------------------

(d) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments and on the
Maturity Date; provided that (i) interest accrued pursuant to clause (c) of this
Section 2.12 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period at a time when no Borrowing Base Deficiency exists),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

 

NRP Oil and Gas LLC - Credit Agreement – Page 46



--------------------------------------------------------------------------------

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Eurodollar Loan) or to increase the cost to such Lender, the Issuing Bank
or such other Recipient of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or the Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

NRP Oil and Gas LLC - Credit Agreement – Page 47



--------------------------------------------------------------------------------

Section 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Sections
2.07(c) and is revoked in accordance therewith), (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Eurodollar
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.16. Taxes.

(a) Withholding of Taxes; Gross-Up. Each payment by or account of any obligation
of any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, unless required by any applicable law. If any
applicable law (as determined in good faith by an applicable Withholding Agent)
requires the deduction or withholding of any such payment by a Withholding
Agent, then the applicable Withholding Agent may so deduct or withhold and shall
timely pay the full amount of deducted or withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by the applicable Loan Party shall be
increased as necessary so that, net of such deduction or withholding (including
such deduction or withholding of Indemnified Taxes applicable to additional
amounts payable under this Section), the applicable Recipient receives the
amount it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

NRP Oil and Gas LLC - Credit Agreement – Page 48



--------------------------------------------------------------------------------

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section 2.16(d)) that are paid or payable by such Recipient
or required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided that no Loan Party shall be required
to indemnify any Recipient pursuant to this Section 2.16(d) for any Indemnified
Taxes unless such Recipient makes written demand on the applicable Loan Party
for indemnification no later than 270 days after the earlier of (i) the date on
which the relevant Governmental Authority makes written demand upon such
Recipient for payment of such Indemnified Taxes, and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes; provided further that, if
the Indemnified Taxes imposed or asserted giving rise to such claims are
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof. The indemnity under this
Section 2.16(d) shall be paid within 10 days after the Recipient delivers to the
Borrower a certificate stating the amount of such payment or liability. Such
certificate shall be conclusive absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan
Document, (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.16(e) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of such payment or liability. Such
certificate shall be conclusive absent manifest error.

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of,

 

NRP Oil and Gas LLC - Credit Agreement – Page 49



--------------------------------------------------------------------------------

withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to any backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall update such form or certificate or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Non-U.S. Lender shall, if it is legally eligible to do so, deliver to
the Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed and executed copies of whichever of the following is
applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to any other
applicable payments under this Agreement, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;

 

NRP Oil and Gas LLC - Credit Agreement – Page 50



--------------------------------------------------------------------------------

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (x) IRS Form W-8BEN and
(y) a tax certificate substantially in the form of Exhibit H-1 to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code(a “U.S. Tax Compliance
Certificate”); or

(4) in the case of a Non-U.S. Lender that is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-1, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-2 on behalf of
each such direct and indirect partner.

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by law as a basis for
claiming exemption from, or a reduction of, U.S. federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the withholding or deduction required
by law to be made.

(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.16(f)(ii)(D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

NRP Oil and Gas LLC - Credit Agreement – Page 51



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.16(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.16(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 2.16(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Defined Terms. For purposes of Section 2.16, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

(i) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.17. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, Section 2.15 or Section 2.16, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. The
applicable fees or other amounts payable shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 9.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 2.14, Section 2.15, Section 2.16 and
Section 9.03 shall be made directly to the Persons

 

NRP Oil and Gas LLC - Credit Agreement – Page 52



--------------------------------------------------------------------------------

entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, then, subject to
Section 7.02(c), such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed LC Disbursements then due to such
parties.

(c) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall provide the Administrative Agent with written notice of such
set-off or counterclaim and thereafter purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by all such Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this clause shall
not be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Borrower or any of its Subsidiaries or Affiliate
thereof (as to which the provisions of this clause shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally

 

NRP Oil and Gas LLC - Credit Agreement – Page 53



--------------------------------------------------------------------------------

agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or Section 2.04(e), Section 2.05(b),
Section 2.16(e), Section 2.17(c) or Section 2.17(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under
such Sections; application of amounts pursuant to clauses (i) and (ii) above
shall be made in such order as may be determined by the Administrative Agent in
its discretion.

Section 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.14 or Section 2.16, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained and consents required in Section 9.04),
all its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

NRP Oil and Gas LLC - Credit Agreement – Page 54



--------------------------------------------------------------------------------

Section 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Fees shall cease to accrue on the Unused Commitment of such Defaulting
Lender pursuant to Section 2.11(a).

(b) Such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Maximum Credit Amount and Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder.

(c) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at that time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Bank, the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.04(j) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clauses (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.11(b) with respect
to such Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank
until such LC Exposure is reallocated and/or cash collateralized.

 

NRP Oil and Gas LLC - Credit Agreement – Page 55



--------------------------------------------------------------------------------

(d) So long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.19(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).

(e) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Credit Exposure which
results in its Credit Exposure being less than its Applicable Percentage of the
Aggregate Credit Exposure, then no payments will be made to such Defaulting
Lender until such time as such Defaulting Lender shall have complied with this
Section 2.19 and all amounts due and owing to the Lenders has been equalized in
accordance with each Lender’s respective pro rata share of the Obligations.
Further, if at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding. After acceleration or maturity of the
Loans, subject to the first sentence of this Section 2.19(e), all principal will
be paid ratably as provided in Section 7.02(c).

(f) In the event that each of the Administrative Agent, the Borrower and the
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on the date of such readjustment such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

Section 2.20. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Secured Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Secured Obligations or part thereof
intended to be satisfied shall be revived and continued and this Agreement shall
continue in full force as if such payment or proceeds had not been received by
the Administrative Agent or such Lender. The provisions of this Section 2.20
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Administrative Agent or any Lender in reliance upon such
payment or application of proceeds. The provisions of this Section 2.20 shall
survive the termination of this Agreement.

 

NRP Oil and Gas LLC - Credit Agreement – Page 56



--------------------------------------------------------------------------------

Section 2.21. Collection of Proceeds of Production. The Security Instruments
contain an assignment by the Borrower and/or the Guarantors to and in favor of
the Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Properties. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, (a) unless an Event of
Default has occurred and is continuing, the Administrative Agent and the Lenders
will neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders will instead permit such proceeds to be paid to
the relevant Loan Party and (b) the Lenders hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the relevant Loan Party so long as no Event of Default has occurred and is
continuing.

Article III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party and the Abraxas
Acquisition Documents have been duly executed and delivered by such Loan Party
and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for (i) filings necessary to perfect
Liens created pursuant to the Loan Documents, (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents and
(iii) those consents, approvals or filings that are customarily obtained after
the closing of an acquisition of Oil and Gas Properties, (b) will not violate
any Requirement of Law applicable to any Loan Party, (c) will not violate or
result in a default under any Abraxas Acquisition

 

NRP Oil and Gas LLC - Credit Agreement – Page 57



--------------------------------------------------------------------------------

Document, indenture, agreement or other instrument evidencing Material
Indebtedness or a Material Sales Contract binding upon the Borrower or any of
its Subsidiaries or any assets of any Loan Party, or give rise to a right
thereunder to require any payment to be made by any Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party,
except Liens created pursuant to the Loan Documents.

Section 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders its pro forma unaudited
consolidated balance sheet of the Borrower and its Subsidiaries dated June 30,
2013 prepared by Borrower giving pro forma effect to the Transactions and
certified by a Financial Officer.

(b) Since December 31, 2012, (i) no event, change or condition has occurred at
the Borrower that has had, or could reasonably be expected to have, a Material
Adverse Effect, and (ii) other than the Abraxas Acquisition, the business of the
Borrower and its Subsidiaries has been conducted in the ordinary course
consistent with past business practices.

Section 3.05. Properties; Titles, Etc.

(a) Each Loan Party has good and defensible title (1) before the date of
delivery of the first Reserve Report delivered after the Effective Date, to the
Oil and Gas Properties set forth in the Abraxas Acquisition Documents and
(2) after the date of delivery of the first Reserve Report delivered after the
Effective Date, to the Oil and Gas Properties, evaluated in the most recent
Reserve Report delivered pursuant to Section 2.08 (other than those Disposed of
in accordance with the terms of this Agreement), and good and indefeasible title
to, or valid leasehold interests in, all its personal Properties, in each case,
free and clear of all Liens other than (i) in the case of Properties other than
Oil and Gas Properties, Liens permitted by Section 6.02 and (ii) in the case of
Oil and Gas Properties, Liens permitted by the terms of Section 6.02 to exist on
Oil and Gas Properties. The Loan Parties own (1) before the date of delivery of
the first Reserve Report delivered after the Effective Date, at least the net
interests in production attributable to the Hydrocarbon Interests as set forth
in the Abraxas Acquisition Documents and (2) after the date of delivery of the
first Reserve Report delivered after the Effective Date, at least the net
interests of production attributable to the Hydrocarbon Interests as reflected
in the most recent Reserve Report delivered pursuant to Section 2.08, and the
ownership of such Properties shall not in any material respect obligate the Loan
Parties to bear the costs and expenses relating to the maintenance, development
and operations of each such Property in an amount in excess of the working
interest of each Property set forth in such Reserve Report that is not offset by
a corresponding proportionate increase in the Loan Parties’ net revenue interest
in such Property, other than excesses (i) relating to customary provisions of
operating agreements requiring parties thereto to pay to the operator the share
of costs of a defaulting party, or (ii) resulting from the acquisition of the
interest of any non-participating parties pursuant to customary provisions of
joint operating agreements.

(b) All material leases and agreements necessary for the conduct of the business
of the Loan Parties are valid and subsisting, in full force and effect, and
there exists no default, or event or circumstance which with the giving of
notice or the passage of time or both would give rise to a default, under any
such lease or agreement which could reasonably be expected to have a Material
Adverse Effect.

 

NRP Oil and Gas LLC - Credit Agreement – Page 58



--------------------------------------------------------------------------------

(c) The rights and Properties presently owned, leased or licensed by the Loan
Parties including all easements and rights of way, include all rights and
Properties necessary to permit any Loan Party to conduct its business.

(d) All of the Properties of the Loan Parties (other than the Oil and Gas
Properties, which are addressed in Section 3.18) which are reasonably necessary
for the operation of their businesses are in good working condition and are
maintained in accordance with prudent business standards.

(e) Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to its business as
currently conducted, and the use thereof by such Loan Party, as the case may be,
does not infringe in any material respects upon the rights of any other Person
and each Loan Party’s rights thereto are not subject to any licensing agreement
or similar arrangement.

Section 3.06. Litigation and Environmental Matters.

(a) Except for the Disclosed Matters, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower or any other Loan Party, threatened against the
Borrower or any other Loan Party, (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters (i) no Loan Party has received notice of
any claim with respect to any material Environmental Liability or knows of any
basis for any material Environmental Liability and (ii) except with respect to
any other matters that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, no Loan Party (1) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any applicable Environmental
Law or (2) has become subject to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or is reasonably expected to result in a Material Adverse Effect.

Section 3.07. Compliance with Laws and Agreements; No Defaults or Borrowing Base
Deficiency. Each Loan Party is in compliance with all Requirements of Law
applicable to it or its Property and all indentures, agreements and other
instruments binding upon it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default or Borrowing Base Deficiency has occurred
and is continuing.

Section 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

NRP Oil and Gas LLC - Credit Agreement – Page 59



--------------------------------------------------------------------------------

Section 3.09. Taxes. Each Loan Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not be expected to result in a
Material Adverse Effect. No tax liens have been filed and no claims are being
asserted with respect to any such taxes.

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87, as amended) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed the fair market value of the assets of such Plan by an amount that could
reasonably be expected to make such Plan an at-risk plan within the meaning of
Section 430 of the Code or Section 303 of ERISA.

Section 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any other Loan
Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading as of the date made or deemed made; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

Section 3.12. Solvency. After giving effect to the Transactions and any
contribution provisions contained in any Loan Document, the Loan Parties, taken
as a whole, are Solvent.

Section 3.13. Insurance. Each Loan Party has (a) all insurance policies
sufficient for the compliance by it with all material Governmental Requirements
and all material agreements to which the Borrower or such Loan Party is a party
and (b) insurance coverage in such amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly sized and situated and engaged in the same or a similar
business for the assets and operations of the Loan Parties. The Administrative
Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and to the extent the Borrower has Property loss
insurance, the Administrative Agent has been named as loss payee with respect to
such Property loss insurance.

 

NRP Oil and Gas LLC - Credit Agreement – Page 60



--------------------------------------------------------------------------------

Section 3.14. Capitalization. Schedule 3.14 sets forth, as of the Effective
Date, (a) for the Borrower and each of its Subsidiaries, its full legal name,
its jurisdiction of organization and its organizational identification number,
(b) a correct and complete list of the name and relationship to the Borrower of
each Subsidiary of the Borrower, (c) a true and complete listing of each class
of the Borrower’s and each of its Subsidiaries’ authorized Equity Interests, of
which all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially, and of record by the Persons identified
on Schedule 3.14, and (d) the type of entity of the Borrower and each of its
Subsidiaries. All of the issued and outstanding Equity Interests owned by any
Loan Party has been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and is fully paid and
non-assessable.

Section 3.15. Security Interest in Collateral.

(a) The provisions of the Mortgages create legal and valid Liens on all the
Collateral described therein in favor of the Administrative Agent, for the
benefit of the Secured Parties, and when the Mortgages are filed in the offices
specified on Schedule 3.15 (in the case of Mortgages to be executed and
delivered on the Effective Date) or in the recording office designated by the
Borrower (in the case of any Mortgage to be executed and delivered pursuant to
Section 5.13), each Mortgage shall constitute perfected and continuing Liens on
the Loan Parties’ right, title and interest in the Collateral described therein,
securing the Secured Obligations, enforceable against the applicable Loan Party
and all third parties, and having priority over all other Liens on the
Collateral except for Liens permitted by Section 6.02.

(b) The Security Agreement creates legal and valid Liens on all the Collateral
described therein in favor of the Administrative Agent, for the benefit of the
Secured Parties, and when financing statements in appropriate form are filed in
the offices specified on Schedule 3.15 at any time and such other filings as are
identified in the Security Agreement have been completed, the Security Agreement
shall constitute perfected and continuing Liens on each Loan Parties’ right,
title and interest in the Collateral described therein, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except for
Liens permitted by Section 6.02.

(c) The Pledge Agreement creates legal and valid Liens on all the Collateral
described therein in favor of the Administrative Agent, for the benefit of the
Secured Parties, and when financing statements in appropriate form are filed in
the offices specified on Schedule 3.15 at any time, the Pledge Agreement shall
constitute perfected and continuing Liens on the each Loan Party’s right, title
and interest in the Collateral described therein, securing the Secured
Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except for
Liens permitted by Section 6.02.

Section 3.16. Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against the Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened that could reasonably
be expected to have a Material Adverse Effect. The hours worked by and payments
made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters to the extent that such
violation

 

NRP Oil and Gas LLC - Credit Agreement – Page 61



--------------------------------------------------------------------------------

could reasonably be expected to have a Material Adverse Effect. All payments due
from the Borrower or any other Loan Party, or for which any claim may be made
against Borrower or any other Loan Party, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Loan Party, except to the extent
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.17. Margin Stock. No Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the Federal Reserve Board), and no part of the proceeds of any Loan will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock.

Section 3.18. Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Loan Parties have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Loan Parties. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Loan Parties is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Loan Parties is deviated from the vertical
more than the maximum permitted by Governmental Requirements, and such wells
are, in fact, bottomed under and are producing from, and the well bores are
wholly within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties) of the Loan Parties.
The wells drilled in respect of proved producing Oil and Gas Properties
described in the Reserve Report (other than wells drilled in respect of such
proved producing Oil and Gas Properties that have been subsequently Disposed of
in accordance with the terms of this Agreement) are capable of, and are
presently, either producing Hydrocarbons in commercially profitable quantities
or in the process of being worked over or enhanced, and the Loan Party that owns
such proved producing Oil and Gas Properties is currently receiving payments for
its share of production, with no funds in respect of any thereof being presently
held in suspense, other than any such funds being held in suspense pending
delivery of appropriate division orders. To the knowledge of the Borrower, all
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Borrower
or any of its Subsidiaries that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by any Loan Party, in a
manner consistent with the past practices of the Loan Parties (other than those
the failure of which to maintain in accordance with this Section 3.18 could not
reasonably be expected to have a Material Adverse Effect).

 

NRP Oil and Gas LLC - Credit Agreement – Page 62



--------------------------------------------------------------------------------

Section 3.19. Gas Imbalances; Prepayments. Except as set forth on Schedule 3.19
or on the most recently delivered Reserve Report Certificate delivered pursuant
to Section 5.11, on a net basis there are no gas imbalances, take or pay or
other prepayments (including pursuant to an Advance Payment Contract) which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from the Oil and Gas Properties of the Loan Parties at some future time
without then or thereafter receiving full payment therefor exceeding a volume
equal to 5.0% of the aggregate annual production of gas from the Oil and Gas
Properties of the Loan Parties for the most recent calendar year (on an mcf
basis).

Section 3.20. Marketing of Production. Except for contracts listed and in effect
on the Effective Date on Schedule 3.20, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report Certificate (with respect to all of which contracts the Borrower
represents that it or the other Loan Party party thereto is receiving a price
for all production sold thereunder which is computed substantially in accordance
with the terms of the relevant contract and is not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on 60 days notice or less without
penalty or detriment for the sale of production from Oil and Gas Properties of
the Loan Parties (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the Effective Date or
the date of delivery of such Reserve Report Certificate, as applicable.

Section 3.21. Swap Agreements. Schedule 3.21, as of the Effective Date, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 5.01(e), sets forth a true and complete list of all Swap
Agreements of the Borrower and each Subsidiary, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

Section 3.22. Foreign Corrupt Practices. Neither the Loan Parties, nor any
director, officer, agent, employee or Affiliate of any Loan Party is aware of or
has taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Loan
Parties and their Affiliates have conducted their business in material
compliance with the FCPA and have instituted and maintained policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

Section 3.23. OFAC. Neither the Loan Parties, nor any director, officer, agent,
employee or Affiliate of any Loan Party is currently subject to any material
U.S. sanctions administered by OFAC, and the Borrower will not directly or
indirectly use the proceeds from the Loans or lend, contribute or otherwise make
available such proceeds to any Subsidiary, Affiliate, joint venture partner or
other Person, for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.

 

NRP Oil and Gas LLC - Credit Agreement – Page 63



--------------------------------------------------------------------------------

Article IV

Conditions

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents.

(b) Promissory Notes. The Administrative Agent shall have received promissory
notes duly executed by the Borrower for each Lender that has requested the
delivery of a promissory note pursuant to and in accordance with
Section 2.09(e).

(c) Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) Vinson & Elkins LLP, counsel for the Loan Parties, in
form and substance satisfactory to the Administrative Agent, and (ii) local
counsel for the Loan Parties in Montana and North Dakota, in form and substance
satisfactory to the Administrative Agent, and, in each case, covering such other
matters relating to the Loan Parties, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Loan Parties hereby request such
counsel to deliver such opinions.

(d) Financial Statements and Projections. The Lenders shall have received
(i) the pro forma unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated June 30, 2013 prepared by the Borrower, giving pro forma
effect to the Transactions and certified by a Financial Officer,
(ii) satisfactory projections through 2015 and (iii) the Initial Reserve Report
accompanied by a certificate covering matters described in Section 5.11(c).

(e) Officer’s Certificates; Certified Formation Documents; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary or other Responsible Officer, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the Responsible
Officers and any other officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of

 

NRP Oil and Gas LLC - Credit Agreement – Page 64



--------------------------------------------------------------------------------

incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by-laws or operating, management or partnership agreement,
and (ii) good standing certificates for each Loan Party from its jurisdiction of
organization and each jurisdiction in which such Loan Party is qualified to do
business.

(f) No Default Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Financial Officer of the
Borrower certifying (i) that no Default has occurred and is continuing,
(ii) that the representations and warranties contained in this Agreement and the
other Loan Documents are true and correct as of such date, and (iii) any other
factual matters as may be reasonably requested by the Administrative Agent.

(g) Fees. The Administrative Agent, the Lenders and the Arranger shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, and, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder, including all reasonable fees, expenses and disbursements of
counsel for the Administrative Agent to the extent invoiced on or prior to the
Effective Date, together with such additional amounts as shall constitute such
counsel’s reasonable estimate of expenses and disbursements to be incurred by
such counsel in connection with the recording and filing of Mortgages and
Uniform Commercial Code financing statements; provided, that, such estimate
shall not thereafter preclude further settling of accounts between the Borrower
and the Administrative Agent.

(h) Lien Searches. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy,
and tax matters), in form and substance reasonably satisfactory thereto, made
against the Loan Parties under the Uniform Commercial Code (or applicable
judicial docket) as in effect in each jurisdiction in which filings or
recordations under the Uniform Commercial Code should be made to evidence or
perfect security interests in all assets of such Loan Party, indicating among
other things that the assets of each such Loan Party are free and clear of any
Lien (except for Liens permitted by Section 6.02 or discharged on or prior to
the Effective Date pursuant to a pay-off letter or other documentation
satisfactory to the Administrative Agent).

(i) Existing Liens. The Administrative Agent shall have received evidence
reasonably satisfactory to it that upon the consummation of the Abraxas
Acquisition, all Liens, other than Permitted Encumbrances, upon any of the
Property of the Loan Parties constituting Collateral have been terminated.

(j) Solvency. The Administrative Agent shall have received a solvency
certificate executed by a Financial Officer of the Borrower certifying that
after giving effect to the Transactions and any contribution provisions
contained in any Loan Document, each Loan Party is Solvent.

(k) Acquisition Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying: (i) true,
accurate and complete copies of the material Abraxas Acquisition Documents,
which material Abraxas Acquisition Documents shall contain terms and conditions
reasonably acceptable to the Administrative Agent, (ii) that the

 

NRP Oil and Gas LLC - Credit Agreement – Page 65



--------------------------------------------------------------------------------

Borrower has consummated the Abraxas Acquisition, substantially in accordance
with the terms of the Abraxas Acquisition Documents (without waiver or amendment
of any material term or condition thereof not otherwise acceptable to the
Administrative Agent) and that the Borrower acquired all of the Abraxas Assets
contemplated by the Abraxas Acquisition Documents and (iii) as to the purchase
price determined by the Abraxas Acquisition Documents for the Abraxas Assets
after giving effect to all adjustments as of the closing date contemplated by
the Abraxas Acquisition Documents.

(l) Equity Contribution. Administrative Agent shall have received evidence
satisfactory to it that the Abraxas Equity Contribution shall have been, or
shall concurrently as of the Effective Date be, made.

(m) Closing Availability. On the Effective Date, the total Commitments shall
exceed the Aggregate Credit Exposure by an amount equal to or greater than
$8,000,000.

(n) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates (if any) representing the Equity Interests
pledged pursuant to the Pledge Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(o) Filings, Registrations and Recordings. Each document (including any UCC
financing statement) required by the Security Instruments or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.

(p) Environmental Reports. The Administrative Agent shall be reasonably
satisfied with the environmental condition of the Oil and Gas Properties of the
Borrower and its Subsidiaries, and shall have received a copy of any
environmental site assessments in the possession or control of the Borrower or
any other Loan Party that was performed within the past three (3) years on any
Oil and Gas Properties of the Loan Parties.

(q) Mortgages. The Administrative Agent shall have received Mortgages, duly
executed by the Loan Parties creating Liens prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by
Section 6.02), on at least 80% of the total Engineered Value of the Oil and Gas
Properties of the Loan Parties evaluated in the Initial Reserve Report.

(r) Security Agreement. The Administrative Agent shall have received the
Security Agreement, duly executed by all the Loan Parties, creating Liens prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02) in all or substantially all of the assets
of each Loan Party.

 

NRP Oil and Gas LLC - Credit Agreement – Page 66



--------------------------------------------------------------------------------

(s) Pledge Agreement. The Administrative Agent shall have received the Pledge
Agreement, duly executed by all the Loan Parties, creating Liens prior and
superior in right to any other Person (other than with respect to Permitted
Encumbrances) in all of the Equity Interests of the Borrower and each of its
Subsidiaries.

(t) Title Information. The Administrative Agent shall have received title
information in form and substance satisfactory to the Administrative Agent
setting forth the status of title to at least 80% of the total Engineered Value
of the Oil and Gas Properties of the Loan Parties evaluated in the Initial
Reserve Report.

(u) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.06.

(v) Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(w) Material Adverse Effect. There shall have been no event or condition that
could reasonably be expected to have a Material Adverse Effect with respect to
the Abraxas Assets since December 31, 2012.

(x) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrower and its Affiliates shall be acceptable to the Administrative Agent in
its sole discretion. All partnership, corporate and other proceedings taken or
to be taken in connection with the Transactions and all documents incidental
thereto shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel, and the Administrative Agent and such
counsel shall have received all such counterpart originals or certified copies
of such documents as the Administrative Agent may reasonably request.

(y) Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
the Administrative Agent in its sole discretion.

(z) Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or their special counsel may
reasonably request prior to the Effective Date, and all such documents shall be
in form and substance satisfactory to the Administrative Agent.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m. on August 31, 2013 (and, in the event such conditions are
not so satisfied or waived, the Commitments shall terminate at such time). For
purposes of determining satisfaction of the conditions specified in this
Section 4.01, by releasing its signature page hereto, the Administrative Agent
and each Lender that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or such Lender, as the case may be.

 

NRP Oil and Gas LLC - Credit Agreement – Page 67



--------------------------------------------------------------------------------

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein)
with the same effect as though made on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent that any representation or warranty which by
its terms is made as of a specified date shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) only as of such specified date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Borrowing Base Deficiency shall exist.

(d) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.04(b).

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a), (b) and
(c) of this Section.

Article V

Affirmative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, each Loan Party executing this Agreement (or deemed to have
executed pursuant to a Joinder Agreement) covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:

Section 5.01. Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

 

NRP Oil and Gas LLC - Credit Agreement – Page 68



--------------------------------------------------------------------------------

(a) Annual Financial Statements. Within 120 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young or other
independent public accountants reasonably acceptable to Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants.

(b) Quarterly Financial Statements. Within 60 days after the end of each fiscal
quarter of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under clause (a) or (b) above (other than
delivery of financial statements under Section 5.01(b) with respect to a fiscal
quarter ending on the last day of the Borrower’s fiscal year), a certificate of
a Financial Officer of the Borrower in substantially the form of Exhibit E
(i) certifying, in the case of such financial statements, as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.16 and (iv) stating whether any change in GAAP or in the
application thereof has occurred since the date of the unaudited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

(d) Certificate of Accounting Firm. Concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines).

(e) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under clause (a) or (b) above, a certificate of
a Financial Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth as of the last day of
such fiscal quarter or fiscal year, a true and complete list of all Swap
Agreements of the Loan Parties, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value thereof (as of the last day of such fiscal quarter or
fiscal year), any new credit support agreements relating thereto not listed on
Schedule 3.21, any margin required or supplied under any credit support
agreement, and the counterparty to each such Swap Agreement.

 

NRP Oil and Gas LLC - Credit Agreement – Page 69



--------------------------------------------------------------------------------

(f) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of financial statements under clause (a) above, one or more certificates of
insurance coverage from the Borrower’s insurance broker or insurers with respect
to the insurance required by Section 5.06, in form and substance satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent or any
Lender, copies of the applicable policies.

(g) Annual Budget. By March 1 of each fiscal year of the Borrower, an annual
operating budget for the Borrower and its Consolidated Subsidiaries for such
fiscal year, including the projected monthly production of Hydrocarbons by the
Borrower and its Consolidated Subsidiaries and the assumptions used in
calculating such projections, the projected capital expenditures to be incurred
by the Borrower and its Consolidated Subsidiaries, and such other information as
may be reasonably requested by the Administrative Agent.

(h) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 5.01.

(i) List of Purchasers. Promptly following any request by the Administrative
Agent, a list of all Persons purchasing Hydrocarbons from any Loan Party.

(j) Notice of Dispositions of Oil and Gas Properties. In the event the Borrower
or any other Loan Party intends to Dispose of any Oil or Gas Properties or any
Equity Interests in any Subsidiary owning Oil and Gas Properties in accordance
with Section 6.05, the Borrower shall deliver prior written notice at least ten
(10) Business Days prior to such Disposition, together with any other details
thereof reasonably requested by the Administrative Agent or any Lender.

(k) Notice of Swap Liquidations. Within three (3) Business Days after any Swap
Liquidation, written notice of such Swap Liquidation, setting forth in
reasonable detail, the terms of such Swap Liquidation and any other details
thereof reasonably requested by the Administrative Agent or any Lender.

(l) Notice of Casualty Event. Prompt written notice, and in any event within
five Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(m) Information Regarding Borrower and Guarantors. Prompt written notice (and in
any event within thirty (30) days prior thereto) of any change (i) in the
Borrower’s or any Guarantor’s corporate or limited liability company name,
(ii) in the location of the Borrower’s or any Guarantor’s chief executive office
or principal place of business, (iii) in the Borrower’s or any Guarantor’s
identity or corporate structure, (iv) in the Borrower’s or any Guarantor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Borrower’s or any
Guarantor’s federal taxpayer identification number.

 

NRP Oil and Gas LLC - Credit Agreement – Page 70



--------------------------------------------------------------------------------

(n) Production Report and Lease Operating Statements. Concurrently with any
delivery of financial statements under clauses (a) or (b) above, a report
setting forth, for each calendar month during the then current fiscal year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties of the Loan
Parties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

(o) Material Sales Contracts. As soon as possible and in any event within
fifteen (15) days after the execution thereof, copies of (i) any amendment to
any Material Sales Contract to which the Borrower or any other Loan Party is a
party, and (ii) any Material Sales Contract executed and delivered after the
date hereof to which the Borrower or any of its Subsidiaries is a party.

(p) SEC and Other Filings; Reports to Shareholders. If any Loan Party becomes a
publicly traded company, then promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Loan Party with the SEC, or with any national securities exchange
or distributed by the Borrower to its shareholders generally, as the case may
be.

(q) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organizational Document of
the Borrower or any of its Subsidiaries.

(r) Notices Relating to the Abraxas Acquisition. In the event that after the
Effective Date the Borrower or any Guarantor is required or elects to purchase
any of the Abraxas Assets which had been excluded from, or to return any of the
Abraxas Assets which had been included in, the Abraxas Assets in accordance with
the terms of the Abraxas Acquisition Documents, or is required to honor any
preferential purchase right in respect of any Abraxas Asset which has not been
waived, then, in each such case, the Borrower shall promptly give the
Administrative Agent notice in reasonable detail of such circumstances.

(s) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of any Loan Party, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a) the occurrence of any Default;

 

NRP Oil and Gas LLC - Credit Agreement – Page 71



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties in an aggregate amount exceeding the Threshold
Amount;

(d) any written notice or written claim to the effect that any Loan Party is or
may be liable to any Person as a result of the release by any Loan Party, or any
other Person of any Hazardous Materials into the environment, which could
reasonably be expected to have a Material Adverse Effect;

(e) any written notice alleging any violation of any Environmental Law by any
Loan Party, which could reasonably be expected to have a Material Adverse
Effect;

(f) the occurrence of any breach or default under, or repudiation or termination
of, any Material Sales Contract, which could reasonably be expected to have a
Material Adverse Effect;

(g) the receipt by any Loan Party of any management letter or comparable
analysis prepared by the auditors for the Borrower or any other Loan Party; and

(h) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03, and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its liabilities and obligations, including Tax
liabilities before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment could not reasonably be expected to
result in a Material Adverse Effect; provided, however, each Loan Party will,
and will cause each Subsidiary to, remit withholding taxes and other payroll
taxes to appropriate Governmental Authorities as and when claimed to be due,
notwithstanding the foregoing exceptions.

 

NRP Oil and Gas LLC - Credit Agreement – Page 72



--------------------------------------------------------------------------------

Section 5.05. Operation and Maintenance of Properties. The Borrower at its sole
expense will, and will cause each of its Subsidiaries to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition (ordinary wear and tear excepted); preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear and obsolescence excepted) all of its material Oil and Gas Properties
and other material Properties, including, without limitation, all equipment,
machinery and facilities;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep materially unimpaired its rights with respect thereto and prevent any
forfeiture thereof or default thereunder, except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect;

(d) promptly perform, or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect; and

(e) to the extent that a Loan Party is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 5.05.

Section 5.06. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly sized and situated companies engaged in the same or
similar businesses operating in the same or similar locations. The loss payable
clauses or provisions in said insurance policy or policies insuring any of the
Collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent as “additional insured” and provide that the insurer
will give at least thirty (30) days prior written notice to the Administrative
Agent of any cancellation (or ten (10) days prior written notice in the event of
cancellation for nonpayment of provisions).

 

NRP Oil and Gas LLC - Credit Agreement – Page 73



--------------------------------------------------------------------------------

Section 5.07. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

Section 5.08. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all Requirements of Law applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.09. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to (a) pay the fees, expenses and transaction costs of the
Transactions and (b) finance the working capital needs of the Borrower,
including capital expenditures, and for general corporate purposes of the Loan
Parties, in the ordinary course of business, including the exploration,
acquisition and development of Oil and Gas Properties. No part of the proceeds
of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. Letters of Credit will be issued
only to support general corporate purposes of the Loan Parties.

Section 5.10. Further Assurances.

(a) The Borrower at its sole expense will, and will cause each of its
Subsidiaries to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any other Loan
Party, as the case may be, in the Loan Documents, including the Notes, or to
further evidence and more fully describe the Collateral intended as security for
the Secured Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the reasonable discretion of the Administrative
Agent, in connection therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Borrower or any other
Guarantor where permitted by law. A carbon, photographic or other reproduction
of the Security Instruments or any financing statement covering the Collateral
or any part thereof shall be sufficient as a financing statement where permitted
by law. The Borrower acknowledges and agrees that any such financing statement
may describe the collateral as “all assets” of the applicable Loan Party or
words of similar effect as may be required by the Administrative Agent.

 

NRP Oil and Gas LLC - Credit Agreement – Page 74



--------------------------------------------------------------------------------

Section 5.11. Reserve Reports.

(a) On or before April 1 and October 1 of each year, commencing October 1, 2013,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report evaluating the Oil and Gas Properties of the Borrower and the other Loan
Parties as of the immediately preceding January 1 and July 1. The Reserve Report
as of January 1 of each year shall be prepared by one or more Approved Petroleum
Engineers. The Reserve Report as of July 1 of each year shall be prepared either
by Approved Petroleum Engineers or by Borrower’s internal reserve engineering
staff, which shall certify such Reserve Report to be true and accurate in all
material respects, it being understood that projections concerning volumes
attributable to the Oil and Gas Properties and production and cost estimates
contained in each Reserve Report are necessarily based upon professional
opinions, estimates, projections and that none of the Borrower, any Subsidiary
or any Responsible Officer warrants that such opinions, estimates and
projections will ultimately prove to have been accurate, and to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by Borrower’s
internal reserve engineering staff, which shall certify such Reserve Report to
be true and accurate in all material respects, it being understood that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates, projections and that none of the
Borrower, any Subsidiary or any Responsible Officer warrants that such opinions,
estimates and projections will ultimately prove to have been accurate, and to
have been prepared in accordance with the procedures used in the immediately
preceding January 1 Reserve Report. For any Interim Redetermination requested by
the Administrative Agent or the Borrower pursuant to Section 2.08(b), the
Borrower shall provide such Reserve Report with an “as of” date as required by
the Administrative Agent as soon as possible, but in no event later than 30 days
following the receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a Reserve Report Certificate from a
Responsible Officer certifying that: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct in all material respects, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates, projections and that none of the Borrower, any
Subsidiary or any Responsible Officer warrants that such opinions, estimates and
projections will ultimately prove to have been accurate, , (ii) the Borrower or
any of the Subsidiaries owns good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 6.02, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments (including pursuant to an Advance Payment Contract)
in excess of the volume specified in Section 3.19 with respect to its Oil and
Gas Properties evaluated in such Reserve Report which

 

NRP Oil and Gas LLC - Credit Agreement – Page 75



--------------------------------------------------------------------------------

would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
the Oil and Gas Properties of the Loan Parties evaluated in the immediately
preceding Reserve Report have been sold since the date of the last Borrowing
Base determination except as set forth on an exhibit to the certificate, which
certificate shall list all of such Oil and Gas Properties that have been sold
and in such detail as reasonably required by the Administrative Agent,
(v) attached to the certificate is a list of all marketing agreements entered
into subsequent to the later of the date hereof or the most recently delivered
Reserve Report Certificate which the Borrower could reasonably be expected to
have been obligated to list on Schedule 3.20 had such agreement been in effect
on the date hereof and (vi) attached thereto is a schedule of the Oil and Gas
Properties evaluated by such Reserve Report that are Mortgaged Properties and
demonstrating the percentage of the total Engineered Value of the Oil and Gas
Properties that the total Engineered Value of such Mortgaged Properties
represent.

Section 5.12. Title Data.

(a) Within 30 days after the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 5.11, the Borrower will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report so
that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the total Engineered Value of the Oil and Gas
Properties evaluated by such Reserve Report.

(b) If title information for additional Properties has been provided under
Section 5.12(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties that are not permitted by Section 6.02, either (i) cure
any such title defects or exceptions (including defects or exceptions as to
priority), (ii) substitute acceptable Mortgaged Properties with no title defects
or exceptions (other than Liens which are permitted by Section 6.02) having an
equivalent value or (iii) deliver title information in form and substance
reasonably acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on at least 80% of
the total Engineered Value of the Oil and Gas Properties evaluated by such
Reserve Report.

(c) If any title defect or exception identified by the Administrative Agent
pursuant to a notice to the Borrower as described in Section 5.12(b) cannot be
cured or the Borrower does not substitute acceptable Mortgaged Properties or the
Borrower does not comply with the requirement to provide acceptable title
information covering 80% of the total Engineered Value of the Oil and Gas
Properties evaluated in the most recent Reserve Report, in each case within the
60-day period described in Section 5.12(b), such default shall not be a Default,
but instead the Administrative Agent and/or the Required Lenders shall have the
right to exercise the remedy described in the immediately succeeding sentence in
their sole discretion from time to time, and any failure to so exercise such
remedy at any time shall not be a waiver as to any future exercise of such
remedy by the Administrative Agent or the Lenders. To the extent that the

 

NRP Oil and Gas LLC - Credit Agreement – Page 76



--------------------------------------------------------------------------------

Administrative Agent or the Required Lenders are not satisfied with title to any
Mortgaged Property after the 60-day period described in Section 5.12(b) has
elapsed, such Mortgaged Property shall not count towards the 80% title
requirement and shall be deemed not to have been included in the most recently
delivered Reserve Report, and the Administrative Agent may send a notice to the
Borrower and the Lenders that the then outstanding Borrowing Base shall be
reduced by an amount as determined by the Required Lenders to cause the Borrower
to be in compliance with the requirement to provide satisfactory title
information on 80% of the value of the Oil and Gas Properties evaluated by the
most recently delivered Reserve Report. This new Borrowing Base shall become
effective immediately after receipt of such notice.

Section 5.13. Mortgages; Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report delivered in connection therewith and the list
of current Mortgaged Properties (as described in Section 5.11(c)(vi)) to
ascertain whether the Mortgaged Properties represent at least 80% of the total
Engineered Value of the Oil and Gas Properties evaluated in such Reserve Report
after giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 80% of such total Engineered Value, then the Borrower shall,
and shall cause its Subsidiaries to, grant, within thirty (30) days of delivery
of the certificate required under Section 5.11(c), to the Administrative Agent
as security for the Secured Obligations a first-priority Lien interest on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 80% of such total Engineered Value. All such Liens will be
created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In addition,
promptly after entering into any such agreement, the Loan Parties shall, and
shall cause each of its Subsidiaries to (i) execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties, collateral
assignments of all gathering, handling, storing, processing, transportation,
supply, pipeline, marketing, operating or services agreement with any Affiliate
that is not a Loan Party, and (ii) cause each Affiliate to execute and deliver a
consent acknowledging such collateral assignments, in each case, in form and
substance satisfactory to the Administrative Agent.

(b) If the Borrower shall form or acquire a Subsidiary, then the Borrower shall
promptly, and in any event within fifteen (15) days after the formation or
acquisition of such Subsidiary, cause such Subsidiary to (i) become a party to
this Agreement by executing and delivering to the Administrative Agent a Joinder
Agreement, (ii) absolutely and unconditionally guarantee the payment and
performance of the Guaranteed Obligations pursuant to the Guaranty, and
(iii) grant to the Administrative Agent, for the benefit of the Security
Parties, a perfected, first-priority security interest in and Lien on all or
substantially all of the assets of such Subsidiary, including all of the Equity
Interests of each Subsidiary now or hereafter owned by such Subsidiary. In
connection therewith, the Borrower shall, or shall cause the relevant
Subsidiary, if applicable, to, (A) execute and deliver a supplement to the
Security Agreement and Pledge Agreement executed by such Subsidiary, (B) pledge
all of the Equity Interests of such new Subsidiary (including, without
limitation, delivery of original stock certificates, if any,

 

NRP Oil and Gas LLC - Credit Agreement – Page 77



--------------------------------------------------------------------------------

evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof) and (C) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent in connection therewith. Upon delivery of
any such Joinder Agreement to the Administrative Agent pursuant to the terms of
this Section 5.13(b), notice of which is hereby waived by each Loan Party, such
Subsidiary shall be a Guarantor and shall be as fully a party hereto as if such
Subsidiary were an original signatory hereto. Each Loan Party expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Loan Party hereunder. This Agreement shall
be fully effective as to any Loan Party that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Loan Party hereunder.

Section 5.14. Swap Agreements. Upon the request of the Required Lenders, the
Borrower and each Subsidiary shall take any additional actions required, if any,
to cause all of its right, title and interest in each Swap Agreement to which it
is a party to be collaterally assigned to the Administrative Agent, for the
benefit of the Secured Parties, and shall, if requested by the Administrative
Agent or the Required Lenders, use its commercially reasonable efforts to cause
each such agreement or contract to (a) expressly permit such assignment and
(b) upon the occurrence of any default or event of default under such agreement
or contract, (i) to permit the Lenders to cure such default or event of default
and assume the obligations of such Loan Party under such agreement or contract
and (ii) to prohibit the termination of such agreement or contract by the
counterparty thereto if the Lenders assume the obligations of such Loan Party
under such agreement or contract and the Lenders take the actions required under
the foregoing clause (i). Upon the request of the Administrative Agent or any
Lender, the Borrower shall, within ten (10) days of such request, provide to the
Administrative Agent or such Lender copies of all agreements, documents and
instruments evidencing the Swap Agreements not previously delivered to the
Administrative Agent and the Lenders, certified as true and correct by a
Responsible Officer of the Borrower, and such other information regarding such
Swap Agreements as the Administrative Agent and the Lenders may reasonably
request.

Section 5.15. Post-Closing Matters. As practicable but no later than ten
(10) Business Days after the Effective Date (or such later date as may be
determined by the Administrative Agent in its sole discretion) the Loan Parties
shall execute and deliver to the Administrative Agent each Deposit Account
Control Agreement required to be provided pursuant to Section 4.13 of the
Security Agreement.

Article VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, each Loan Party executing this Agreement (or deemed to have
executed pursuant to a Joinder Agreement) covenants and agrees, jointly and
severally with all other Loan Parties, with the Lenders that:

 

NRP Oil and Gas LLC - Credit Agreement – Page 78



--------------------------------------------------------------------------------

Section 6.01. Indebtedness. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Borrower to any Guarantor and of any Guarantor to the
Borrower or any other Guarantor, provided that (i) all such Indebtedness shall
be unsecured and subordinated to the Secured Obligations in a manner and on
terms and conditions reasonably satisfactory to the Administrative Agent and
(ii) all such Indebtedness is evidenced by promissory notes in form and
substance reasonably satisfactory to the Administrative Agent and such
promissory notes are subject to a first priority security interest in favor of
the Administrative Agent for the benefit of the Secured Parties on terms and
conditions reasonably satisfactory to the Administrative Agent;

(d) Guarantees by the Borrower or any Guarantor of Indebtedness of the Loan
Parties permitted under this Section 6.01; provided that Guarantees permitted
under this clause (d) shall be subordinated to the Secured Obligations on the
same terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

(e) Indebtedness of the Borrower and its Subsidiaries incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
the Threshold Amount at any time outstanding;

(f) Indebtedness of the Borrower or any of its Subsidiaries under (i) Swap
Agreements to the extent permitted under Section 6.06, and (ii) Advance Payment
Contracts to the extent permitted under Section 6.11;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of the Borrower or any of its Subsidiaries in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

 

NRP Oil and Gas LLC - Credit Agreement – Page 79



--------------------------------------------------------------------------------

(i) Other unsecured Indebtedness of the Loan Parties; provided that the
aggregate principal amount of Indebtedness permitted by this clause (i) shall
not exceed the Threshold Amount at any time outstanding; and

(j) Unsecured Guarantees by the Borrower of any Indebtedness for borrowed money
of Natural Resource Partners; provided that, Coal Operating Company has
provided, or substantially contemporaneously with Borrower providing such
Guarantee will provide, a Guarantee of such Indebtedness on terms and conditions
substantially identical to Borrower’s Guarantee of such Indebtedness.

Section 6.02. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) any Lien created pursuant to this Agreement or any other Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any Property of the Borrower or any of its Subsidiaries existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other Property of the Borrower or any other Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

(d) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any of its Subsidiaries or existing on any Property of any Person
that becomes a Subsidiary of the Borrower after the date hereof prior to the
time such Person becomes a Subsidiary of the Borrower; provided that (i) such
Lien secures Indebtedness permitted by clause (e) of Section 6.01, (ii) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Subsidiary of the Borrower, as the case may be,
(iii) such Lien shall not apply to any other Property of the Borrower or any of
its Subsidiaries and (iv) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary of the Borrower, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(e) Liens on fixed or capital assets (including office equipment, data
processing equipment and motor vehicles) acquired, constructed or improved by
the Borrower or any of its Subsidiaries; provided that (i) such Liens, secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not apply to
any other Property of the Borrower or any other Loan Party;

(f) Liens on Property not constituting Collateral for the Secured Obligations
and not otherwise permitted by the foregoing clauses of this Section 6.02;
provided that the aggregate principal or face amount of all Indebtedness under
this Section 6.02(f) shall not exceed the Threshold Amount at any time;

 

NRP Oil and Gas LLC - Credit Agreement – Page 80



--------------------------------------------------------------------------------

(g) any interest or title of a lessor under any lease entered into by the
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased, and any interest of a landowner in the case
of easements entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the property subject to the
easement;

(h) Liens on any additions, improvements, replacements, repairs, fixtures,
appurtenances or component parts thereof attaching to or required to be attached
to property or assets pursuant to the terms of any mortgage, pledge agreement,
security agreement or other similar instrument, creating a Lien upon such
property or asset otherwise permitted under this Section; and

(i) any Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this Section, provided that such Indebtedness is not increased except for
increases in an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
extension, renewal, refinancing, or replacement and in an amount equal to any
existing commitments unutilized thereunder, and is not secured by any additional
assets.

Section 6.03. Fundamental Changes.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person, or
liquidate or dissolve, except that, at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

(i) any Subsidiary of the Borrower may merge into the Borrower in a transaction
in which the Borrower is the surviving entity;

(ii) any Subsidiary of the Borrower may merge into any other Subsidiary of the
Borrower in a transaction in which the surviving entity is a Guarantor (provided
that if one of such Subsidiaries is a wholly-owned Subsidiary, then the
surviving entity shall be a wholly-owned Subsidiary and a Guarantor); and

(iii) any Subsidiary of the Borrower may Dispose of all or substantially all of
its Property to the Borrower or to another Subsidiary of the Borrower that is a
Guarantor.

(b) The Borrower will not, nor will it permit any of its Subsidiaries to,
(i) engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto or (ii) acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of the United
States.

 

NRP Oil and Gas LLC - Credit Agreement – Page 81



--------------------------------------------------------------------------------

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger) any evidences of Indebtedness or
Equity Interests or other securities (including any option, warrant or other
right to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any Indebtedness of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (whether through the purchase of assets,
merger or otherwise), except:

(a) Permitted Investments;

(b) investments in existence on the date hereof and described in Schedule 6.04;

(c) investments (i) made by the Borrower in or to any Guarantor (or any Person
that becomes a Guarantor upon the making of such investment so long as such
investment is not made in connection with the acquisition of such Person); and
(ii) made by any Subsidiary of the Borrower that is a Guarantor in or to any
other Guarantor (or any Person that becomes a Guarantor that is a Subsidiary of
the Borrower upon the making of such investment so long as such investment is
not made in connection with the acquisition of such Person);

(d) loans or advances made by the Borrower to any Guarantor and made by any
Guarantor to the Borrower or any other Guarantor, provided that any such loans
and advances made by a Loan Party shall be evidenced by promissory notes in form
and substance reasonably satisfactory to the Administrative Agent and such
promissory notes shall be subject to a first priority security interest in favor
of the Administrative Agent for the benefit of the Secured Parties on terms and
conditions reasonably satisfactory to the Administrative Agent;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) subject to the limits in Section 6.03(b), investments by the Borrower and
its Subsidiaries that are (i) customary in the oil and gas exploration and
production business, (ii) made in the ordinary course of the Borrower’s or such
Subsidiary’s business, and (iii) made in the form of, or pursuant to, oil, gas
and mineral leases, operating agreements, farm-in agreements, farm-out
agreements, joint ventures approved by the Administrative Agent in its
reasonable discretion, area of mutual interest agreements, gas gathering
agreements, pipeline agreements, disposal agreements, development agreements,
unitization agreements, joint bidding agreements, services contracts and other
similar agreements that a reasonable and prudent oil and gas industry owner or
operator would find acceptable;

(g) investments consisting of Swap Agreements to the extent permitted under
Section 6.06;

(h) loans or advances to employees, officers and directors of the Borrower or
any of its Subsidiaries on an arms-length basis in the ordinary course of
business consistent with past practices for travel and entertainment expenses,
relocation costs and similar purposes up to a maximum of the Threshold Amount in
the aggregate at any one time outstanding;

 

NRP Oil and Gas LLC - Credit Agreement – Page 82



--------------------------------------------------------------------------------

(i) investments representing the non-cash portion of the consideration received
for any Disposition of any assets permitted under Section 6.05(f), so long as
not less than 80% of the consideration received in respect of such Disposition
is cash or cash equivalents;

(j) accounts receivable arising in the ordinary course of business; and

(k) investments in interests including but not limited to royalties and
overriding royalties in Hydrocarbons;

(l) investments consisting of Restricted Payments permitted under Section 6.07;
and

(m) Other investments in an aggregate amount not to exceed the Threshold Amount.

Section 6.05. Asset Dispositions. The Borrower will not, nor will it permit any
of its Subsidiaries to Dispose of any Property (including any Equity Interests
owned by it) except:

(a) the sale of Hydrocarbons produced from its Oil and Gas Properties in the
ordinary course of business;

(b) Dispositions of Property to the Borrower or any other Guarantor;

(c) Dispositions of equipment and related items in the ordinary course of
business that are obsolete or no longer necessary in the business of the
Borrower or any of its Subsidiaries or that is being replaced by equipment of
comparable value and utility;

(d) Farmouts of undeveloped acreage so long as at the time of and immediately
after giving effect to any farmout, no Default exists, and assignments in
connection with such farmouts;

(e) Dispositions (including Casualty Events) of any Oil and Gas Property or any
interest therein or any Subsidiary of the Borrower owning Oil and Gas
Properties; provided that (i) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Subsidiary subject of such Disposition (in
each case, as reasonably determined by the Board of Directors of the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer certifying to that effect), (ii) unless
such Disposition is a farmout, unitization, acreage swap or exchange, not less
than 80% of the consideration received in respect of such Disposition shall be
cash, cash equivalents, or shall be attributable to Oil and Gas Properties
classified as “proved reserves”; provided that if a Borrowing Base Deficiency
exists at such time, 100% of such consideration shall be cash or cash
equivalents, (iii) no Default or Event of Default has occurred and is continuing
or would result from such Disposition, (iv) the Borrower delivers written notice
of such Disposition in accordance with Section 5.01(j), (v) after giving effect
to such Disposition, if the aggregate Engineered Value of all Oil and Gas
Properties Disposed of (whether pursuant to a Disposition of Equity Interests of
a Subsidiary of the Borrower or otherwise) together with the Swap Borrowing Base
Value of all Swap Liquidations permitted under Section 6.06(c) between Scheduled
Redeterminations of the Borrowing Base is more than five percent (5%) of the
Borrowing Base then in effect, the Borrowing Base shall be reduced pursuant to
Section 2.08, and (vi) if any such Disposition is of a Subsidiary of the
Borrower owning Oil and Gas Properties, such Disposition shall include all the
Equity Interests of such Subsidiary;

 

NRP Oil and Gas LLC - Credit Agreement – Page 83



--------------------------------------------------------------------------------

(f) Dispositions of Property permitted under Section 6.03; and

(g) Dispositions of Properties (other than Oil and Gas Properties and Equity
Interest of Subsidiaries) not otherwise permitted hereunder having a fair market
value not to exceed the Threshold Amount in the aggregate during any twelve
consecutive months.

Section 6.06. Swap Agreements.

(a) The Borrower will not, nor will the Borrower permit any of its Subsidiaries
to, enter into any Swap Agreement, except Swap Agreements entered into with an
Approved Counterparty in the ordinary course of business and not for speculative
purposes to:

(i) hedge or mitigate crude oil, natural gas and natural gas liquids price risks
to which the Borrower or any other Loan Party has actual exposure (whether or
not treated as a hedge for accounting purposes under GAAP); provided that at the
time the Borrower or any other Loan Party enters into any such Swap Agreement
and at any time thereafter, such Swap Agreement (A) does not have a term greater
than the longer of (1) sixty (60) months from the date such Swap Agreement is
entered into and (2) December 31, 2018, and (B) when aggregated and netted with
all other Swap Agreements of the Loan Parties then in effect would not cause the
aggregate notional volume per month for each of crude oil, natural gas and
natural gas liquids, calculated separately, under all Swap Agreements then in
effect (other than Excluded Swap Agreements) to exceed for any month during the
forthcoming five year period, eighty percent (80%) of the “forecasted production
from proved developed producing reserves” (as defined below) of the Loan
Parties, taken as a whole; provided, further, that at any time the aggregate
notional volumes for each of crude oil, natural gas and natural gas liquids,
calculated separately, for any future month shall not exceed the actual total
volumes of crude oil natural gas or natural gas liquids for the produced for the
account of the Loan Parties, calculated separately, for the most recently ended
month.

(ii) effectively convert interest rates from fixed to floating, the notional
amounts of which (when aggregated and netted with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from fixed to floating) do not exceed 100% of the then outstanding
principal amount of the Borrower’s Indebtedness for borrowed money which bears
interest at a fixed rate; and

(iii) effectively convert interest rates from floating to fixed, the notional
amounts of which (when aggregated and netted with all other Swap Agreements of
the Borrower and its Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed 100% of the then outstanding
principal amount of the Borrower’s Indebtedness for borrowed money which bears
interest at a floating rate.

As used in this Section 6.06, “forecasted production from proved developed
producing reserves” means the forecasted production from proved developed
producing reserves of each of crude oil, natural gas and natural gas liquids as
reflected in the most recent

 

NRP Oil and Gas LLC - Credit Agreement – Page 84



--------------------------------------------------------------------------------

Reserve Report delivered to the Administrative Agent pursuant to Section 5.11,
after deducting forecasted production from any Oil and Gas Properties sold or
under contract for sale that had been included in such Reserve Report and after
adding forecasted production from any Oil and Gas Properties that had not been
reflected in such Reserve Report but that are reflected in a separate or
supplemental Reserve Report delivered to the Administrative Agent with a Reserve
Report Certificate meeting the requirements of Section 5.11 above and otherwise
are satisfactory to the Administrative Agent.

(b) In no event shall any Swap Agreement entered into by the Borrower or any of
its Subsidiaries contain any requirement, agreement or covenant for the Borrower
or any of its Subsidiaries to post collateral or margin to secure their
obligations under such Swap Agreement or to cover market exposures; provided
that this sentence shall not prevent a Secured Swap Provider from requiring the
obligations under any Swap Agreement with the Borrower or any of its
Subsidiaries to be secured by the Liens granted to the Administrative Agent
pursuant to the Security Instruments.

(c) The Borrower will not, nor will the Borrower permit any of its Subsidiaries
to, enter into any Swap Liquidation unless (i) the consideration received in
respect of such Swap Liquidation shall be equal to or greater than the fair
market value of such Loan Party’s positions under the Swap Agreements subject to
such Swap Liquidation (in each case, as reasonably determined by the Board of
Directors of the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer certifying to that
effect), (ii) 100% of the consideration received in respect of such Swap
Liquidation shall be cash or cash equivalents, (iii) no Default or Event of
Default has occurred and is continuing or would result from such Swap
Liquidation, (iv) the Borrower delivers written notice of such Swap Liquidation
in accordance with Section 5.01(k) and (v) after giving effect to such Swap
Liquidation, if the aggregate Swap Borrowing Base Value of all Swap Liquidations
entered into by the Loan Parties of together with the Engineered Value of all
Dispositions of Oil and Gas Properties between Scheduled Redeterminations of the
Borrowing Base is more than five percent (5%) of the Borrowing Base then in
effect, the Borrowing Base shall be reduced pursuant to Section 2.08.

Section 6.07. Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that (a) the Borrower may declare and pay dividends
with respect to its Equity Interests payable solely in additional Equity
Interests (other than Disqualified Capital Stock), (b) any Subsidiary of the
Borrower may declare and pay dividends and distributions ratably with respect to
its Equity Interests and (c) so long as (i) no Default or Event of Default
exists or would result therefrom and (ii) after giving effect to such Restricted
Payment the Aggregate Credit Exposure is equal to or less than eighty-five
percent (85%) of the Commitments at such time, the Borrower may make Restricted
Payments.

Section 6.08. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
Property, or purchase, lease or otherwise acquire any Property from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions that (i) are in the ordinary course of business and (ii) are at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than

 

NRP Oil and Gas LLC - Credit Agreement – Page 85



--------------------------------------------------------------------------------

could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) transactions described on Schedule 6.08,
(d) any Restricted Payment permitted by Section 6.07, and (e) investments
permitted by Section 6.04(h).

Section 6.09. Restrictive Agreements. The Borrower will not, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any other Loan Party to
create, incur or permit to exist any Lien upon any of its Property to secure the
Secured Obligations, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Loan Party or to Guarantee
Indebtedness of the Borrower or any other Loan Party; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions set forth in the Loan Documents, (iii) the foregoing shall not apply
to restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the Property securing
such Indebtedness, and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.

Section 6.10. Sale or Discount of Receivables. Except for the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, nor will it permit any of its Subsidiaries
to, discount or sell (with or without recourse) any of its notes receivable or
accounts receivable to any Person other than any Loan Party.

Section 6.11. Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, nor will it permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments (including pursuant to an Advance Payment
Contract) with respect to the Oil and Gas Properties of the Loan Parties that
would require the Borrower or such Subsidiary to deliver Hydrocarbons at some
future time without then or thereafter receiving full payment therefor to exceed
a volume equal to five percent (5.0%) of the aggregate annual production of gas
from the Oil and Gas Properties of the Loan Parties for the most recently ended
calendar year (on an mcf basis).

Section 6.12. Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (ii) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the

 

NRP Oil and Gas LLC - Credit Agreement – Page 86



--------------------------------------------------------------------------------

oil and gas business and (iii) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (A) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (B) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.

Section 6.13. Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. The Borrower will not, nor will it permit any of its Subsidiaries
to, enter into or suffer to exist any (i) Sale and Leaseback Transaction or
(ii) any other transaction pursuant to which it incurs or has incurred
Off-Balance Sheet Liabilities, except for (x) Swap Agreements to the extent
permitted under the terms of Section 6.06 and (y) Advance Payment Contracts to
the extent permitted under the terms of Section 6.11.

Section 6.14. Disqualified Capital Stock. The Borrower will not, nor will it
permit any of its Subsidiaries to, issue any Disqualified Capital Stock.

Section 6.15. Amendments to Organizational Documents; Changes in Fiscal Year
End; Foreign Subsidiaries; Accounting Changes.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to, enter
into or permit any modification or amendment of, or waive any material right or
obligation of any Person under its Organizational Documents if the effect
thereof would be materially adverse to the Administrative Agent or any Lender or
violate Section 6.09.

(b) The Borrower will not, nor will it permit any of its Subsidiaries to, change
the last day of its fiscal year from December 31 of each year, or the last days
of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively.

(c) The Borrower will not, nor will it permit any of its Subsidiaries to have
any Foreign Subsidiaries.

(d) The Borrower will not, nor will it permit any of its Subsidiaries to, make
(without the consent of the Administrative Agent) any material change in its
accounting treatment and reporting practices except as required by GAAP.

Section 6.16. Financial Covenants.

(a) Consolidated Current Ratio. The Borrower will not permit the Consolidated
Current Ratio as of the end of any fiscal quarter ending on or after
December 31, 2013, to be less than 1.00 to 1.00.

(b) Consolidated Leverage Ratio. The Borrower will not permit the Consolidated
Leverage Ratio, determined as of the end of any fiscal quarter ending on or
after December 31, 2013 to be greater than 3.50 to 1.00.

 

NRP Oil and Gas LLC - Credit Agreement – Page 87



--------------------------------------------------------------------------------

Section 6.17. Abraxas Acquisition Documents. Without the prior written consent
of the Required Lenders, the Borrower will not, and will not permit any of the
other Loan Parties to, enter into or permit any supplement, modification,
amendment, or amendment and restatement of, or waive any right or obligation of
any Person under, any of the Abraxas Acquisition Documents that could reasonably
be expected to result in a Material Adverse Effect.

Article VII

Events of Default

Section 7.01. Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan (including any
payments required under Section 2.10) or any reimbursement obligation in respect
of any LC Disbursement when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in, or in connection with, this Agreement or
any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been materially
incorrect when made or deemed made;

(d) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 2.10, Section 5.02,
Section 5.03 (with respect to the Borrower’s or any other Loan Party’s
existence), Section 5.06, Section 5.09, Section 5.11, Section 5.13(b),
Section 5.15 or in Article VI;

(e) the Borrower or any of its Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
which constitute a default under another clause of this Article) or any Loan
Document, and such failure shall continue unremedied for a period of thirty
(30) days after the earlier to occur of knowledge of such breach or the receipt
of written notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
such failure shall continue beyond the applicable grace period, if any;

 

NRP Oil and Gas LLC - Credit Agreement – Page 88



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the Property
securing such Indebtedness (so long as such sale or transfer is permitted
hereunder);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Natural Resource Partners, the Borrower or any of its Subsidiaries or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Natural Resource Partners, the Borrower or
any of its Subsidiaries or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for sixty
(60) days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) Natural Resource Partners, the Borrower or any of its Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) Natural Resource Partners, the Borrower or any of its Subsidiaries shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Amount or any one or more non-monetary judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect, shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
or unsatisfied for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
of its Subsidiaries to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

NRP Oil and Gas LLC - Credit Agreement – Page 89



--------------------------------------------------------------------------------

(m) the Loan Documents after delivery thereof shall for any reason cease to be
in full force and effect and valid, binding and enforceable in accordance with
their terms against the Borrower or any other Loan Party party thereto or shall
be repudiated by any of them, or cease to create a valid and perfected Lien of
the priority required thereby on any material portion of the Collateral
purported to be covered thereby, or the Borrower or any other Loan Party shall
so state in writing;

(n) a Change in Control shall occur; or

(o) a default or event of default shall occur and be continuing in respect of
Indebtedness of Natural Resource Partners in an aggregate principal amount
exceeding $35,000,000 at the time of such default or event of default.

Section 7.02. Remedies.

(a) In the case of an Event of Default (other than an Event of Default described
in Section 7.01(h), Section 7.01(i) or Section 7.01(j)), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of any Event of
Default described in Section 7.01(h), Section 7.01(i) or Section 7.01(j), the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower and each Guarantor.

(b) Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
Uniform Commercial Code.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the Lenders;

 

NRP Oil and Gas LLC - Credit Agreement – Page 90



--------------------------------------------------------------------------------

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata (A) to payment of the portion of the Secured Obligations
constituting unpaid principal of the Loans and unreimbursed LC Disbursements,
(B) to serve as cash collateral to be held by the Administrative Agent to secure
outstanding LC Exposure, and (C) to payment of the portion of the Secured
Obligations constituting payment obligations then owing with respect to Banking
Service Obligations and Secured Swap Obligations;

(v) fifth, pro rata to any other Secured Obligations;

(vi) sixth, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from any Loan Party that is not
an Eligible Contract Participant shall not be applied to any Excluded Swap
Obligations owing to a Secured Swap Provider (it being understood, that in the
event that any amount is applied to Secured Obligations other than Excluded Swap
Obligations as a result of this clause, the Administrative Agent shall make such
adjustments as it determines are appropriate to distributions pursuant to the
foregoing clause fourth from amounts received from Eligible Contract
Participants to ensure, as nearly as possible, that the proportional aggregate
recoveries with respect to Secured Obligations described in the foregoing clause
fourth above by Secured Swap Providers that are the holders of any Excluded Swap
Obligations are the same as the proportional aggregate recoveries with respect
to other Secured Obligations pursuant to the foregoing clause fourth above).

Article VIII

The Administrative Agent

Section 8.01. Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf, including execution
of other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Section 8.02. Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary

 

NRP Oil and Gas LLC - Credit Agreement – Page 91



--------------------------------------------------------------------------------

powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Subsidiaries that is communicated to or obtained by the entity
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or (vii) any failure by the
Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein.

Section 8.03. Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Required
Lenders or the Lenders, as applicable (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02), specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 8.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, the Administrative Agent shall not have any
obligation to perform any act in respect thereof except as expressly provided
herein. The Administrative

 

NRP Oil and Gas LLC - Credit Agreement – Page 92



--------------------------------------------------------------------------------

Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

Section 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon, and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 8.05. Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding clauses shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 8.06. Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this clause,
the Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a commercial bank or an
Affiliate of any such commercial bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from any further duties and obligations hereunder. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article, Section 2.16(d) and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

NRP Oil and Gas LLC - Credit Agreement – Page 93



--------------------------------------------------------------------------------

Section 8.07. Administrative Agent as Lender. The entity serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such entity and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Loan Party or any Subsidiary of a Loan Party or other Affiliate thereof as
if it were not the Administrative Agent hereunder.

Section 8.08. No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and each other Loan
Document to which it is a party. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or related
agreement or any document furnished hereunder or thereunder. The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Borrower or any of its Subsidiaries of this Agreement, the
Loan Documents or any other document referred to or provided for herein or to
inspect the Properties or books of the Borrower or its Subsidiaries. Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, neither the
Administrative Agent nor the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of the Administrative Agent, the Arranger or any of
its Affiliates. In this regard, each Lender acknowledges that Fulbright &
Jaworski LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

Section 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 9.03) allowed in such judicial proceeding;
and

 

NRP Oil and Gas LLC - Credit Agreement – Page 94



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 8.10. The Arranger and Certain Agents. The Arranger, any syndication
agent and any documentation agent, in such capacities, shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement and
the other Loan Documents other than those applicable to all Lenders as such.

Article IX

Miscellaneous

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to clause (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i)     if to any Loan Party, to the Borrower, at:

NRP Oil and Gas LLC

601 Jefferson Street, Suite 3600

Houston, Texas 77002

Attention: Dwight Dunlap

Facsimile No: (281) 657-8014

 

NRP Oil and Gas LLC - Credit Agreement – Page 95



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent or the Issuing Bank, to Wells Fargo Bank,
N.A., at:

Wells Fargo Bank, N.A.

1000 Louisiana Street, 9th Floor,

Houston, Texas 77002

Attention: Scott Hodges

Facsimile No.: (713) 319-1925

(iii) if to the Arranger, any syndication agent, any documentation agent, or any
Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to compliance and no Default certificates delivered pursuant to Section 5.01(c)
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower (on behalf of the Loan Parties) may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific

 

NRP Oil and Gas LLC - Credit Agreement – Page 96



--------------------------------------------------------------------------------

instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any other provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Loan Party or Loan
Parties that are party thereto and the Required Lenders or by the Loan Party or
Loan Parties that are party thereto and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall:

(i) increase the Commitment or the Maximum Credit Amount of any Lender without
the written consent of such Lender (including any such Lender that is a
Defaulting Lender);

(ii) increase the Borrowing Base without the consent of each Lender (other than
any Defaulting Lender; provided that the Commitment of any Defaulting Lender
(i.e. such Defaulting Lender’s Applicable Percentage of the Borrowing Base) may
not be increased without the consent of such Defaulting Lender);

(iii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby;

(iv) postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any date for the payment of any interest, fees or other
Obligations hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender (including any such Lender that is a
Defaulting Lender) directly affected thereby (it being understood that waiver of
a mandatory prepayment of the Loans shall not constitute a postponement or
waiver of a scheduled payment or date of expiration);

(v) change Section 2.17(b), Section 2.17(c) or Section 7.02(c) in a manner that
would alter the manner in which payments are shared, without the written consent
of each Lender (including any such Lender that is a Defaulting Lender);

(vi) change clause (b) of the definition of Secured Obligations,
Section 7.02(c), Section 9.02(b)(vi) or Section 9.18 without the consent of each
Lender adversely affected thereby (including any such Lender that is a
Defaulting Lender);

(vii) change any of the provisions of this Section 9.02(b) or the definition of
“Majority Lenders”, “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby;

 

NRP Oil and Gas LLC - Credit Agreement – Page 97



--------------------------------------------------------------------------------

(viii) change Section 2.19, without the written consent of each Lender (other
than any Defaulting Lender);

(ix) release any Guarantor from its obligation under its Guaranty (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender (other than any Defaulting Lender); or

(x) except as provided in clause (c) of this Section or in any Security
Instrument, release all or substantially all of the Collateral, without the
written consent of each Lender (other than any Defaulting Lender);

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as the case may be (it being understood that any change to Section 2.19
shall require the consent of the Administrative Agent and the Issuing Bank). The
Administrative Agent may also amend Annex I to reflect assignments entered into
pursuant to Section 9.04.

(c) Each Lender, the Issuing Bank and each other Secured Party (by its
acceptance of the benefits of any Lien encumbering the Mortgaged Properties or
any other Collateral) hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to (A) release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the Commitments, payment and satisfaction in full in cash of all
Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) that is permitted to be Disposed of pursuant to the
terms of the Loan Documents, and to the extent that the Property being Disposed
of constitutes 100% of the Equity Interest of a Subsidiary of the Borrower, the
Administrative Agent is authorized to release any Guaranty provided by such
Subsidiary, or (iii) as required to effect any Disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Section 7.02, (B) subordinate Liens on any Property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such Property that is permitted by Section 6.02(e), and (C) release
any Guarantor from its obligations under the Guaranty if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder. Any such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. Each Lender, the Issuing Bank and each other Secured
Party (by its acceptance of the benefits of any Lien encumbering the Mortgaged
Properties or any other Collateral) hereby authorizes the Administrative Agent
to execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments,
subordination agreements or other documents reasonably requested by the Borrower
in connection with any release or subordination permitted hereunder. Upon the
request of the Administrative Agent at any time, the Secured Parties will
confirm in writing the Administrative Agent’s authority to release or
subordinate, as the case may be, particular types or items of Collateral, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
clause.

 

NRP Oil and Gas LLC - Credit Agreement – Page 98



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, modification, termination,
waiver or consent (including any consent to any increase in the Borrowing Base)
requiring the consent of “all Lenders”, “each Lender” or “each Lender affected
or directly affected thereby,” the consent of the Required Lenders is obtained,
but the consent of other necessary Lenders is not obtained (any such Lender
whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.14 and 2.16, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.15 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender.

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through a service such as SyndTrak) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions of the Loan Documents (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, except in the case of out-of pocket expenses described in
this clause (iii) to the extent that Section 9.03(b) expressly provides that the
Borrower shall not indemnify such party for such out-of-pocket expenses.

 

NRP Oil and Gas LLC - Credit Agreement – Page 99



--------------------------------------------------------------------------------

(b) THE LOAN PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ARRANGER, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
INCREMENTAL TAXES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES
AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF
(I) THE EXECUTION OR DELIVERY OF THE LOAN DOCUMENTS OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, (IV) THE FAILURE OF THE BORROWER TO DELIVER
TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE WITH RESPECT TO A PAYMENT MADE BY THE BORROWER FOR TAXES PURSUANT TO
SECTION 2.16, OR (V) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO;
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES OR RELATED
EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
PENALTIES, LIABILITIES OR RELATED EXPENSES ARISE (1) AS FINANCIAL LIABILITIES OF
A LENDER TO THE BORROWER OR ANY SUBSIDIARY PURSUANT TO AND IN ACCORDANCE WITH
THE TERMS OF A SWAP AGREEMENT (2) AS A RESULT OF A BREACH IN BAD FAITH BY SUCH
INDEMNITEE OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY LOAN DOCUMENT, AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE
JUDGMENT, OR (3) AS A RESULT OF DISPUTES ARISING SOLELY BETWEEN INDEMNITEES AND
NEITHER (A) INVOLVING ANY ACTION OR INACTION BY ANY LOAN

 

NRP Oil and Gas LLC - Credit Agreement – Page 100



--------------------------------------------------------------------------------

PARTY OR ANY SUBSIDIARY THEREOF NOR (B) RELATING TO ANY ACTION OF SUCH
INDEMNITEE IN ITS CAPACITY AS ADMINISTRATIVE AGENT OR ISSUING BANK. WITHOUT
LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES AND EACH
LOAN PARTY AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE
WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR
PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF
THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. THIS SECTION 9.03(B) SHALL
NOT APPLY WITH RESPECT TO TAXES OTHER THAN TAXES THAT REPRESENT LOSSES OR
DAMAGES ARISING FROM ANY NON-TAX CLAIM.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under clause (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.

Section 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such Loan
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

NRP Oil and Gas LLC - Credit Agreement – Page 101



--------------------------------------------------------------------------------

(b)

(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender,
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in no event may any Lender assign all or any portion of its rights and
obligations under this Agreement to any Person that is not an Eligible Assignee.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

NRP Oil and Gas LLC - Credit Agreement – Page 102



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.14,
Section 2.15, Section 2.16 and Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (c) of this Section except that any attempted assignment or transfer by
any Lender that does not comply with clause (C) of Section 9.04(b)(ii) shall be
null and void.

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower for tax purposes, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment,
Maximum Credit Amount and Applicable Percentage of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Loan Parties, the Administrative
Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Loan Parties, the Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04(d) or Section 2.04(e),
Section 2.05(b), Section 2.17(c) or Section 2.17(d) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause.

 

NRP Oil and Gas LLC - Credit Agreement – Page 103



--------------------------------------------------------------------------------

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.17 and 2.18 as if it
were an assignee under clause (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower for tax purposes, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

NRP Oil and Gas LLC - Credit Agreement – Page 104



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.14, Section 2.15, and Section 2.16 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof for a period of 270 days thereafter. The provisions of
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

NRP Oil and Gas LLC - Credit Agreement – Page 105



--------------------------------------------------------------------------------

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitation, obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
Guarantor against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

Section 9.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF
LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF TEXAS, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS. CHAPTER 346 OF THE TEXAS
FINANCE CODE (WHICH REGULATES CERTAIN REVOLVING CREDIT LOAN ACCOUNTS AND
REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS.

(b) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL
OR TEXAS STATE COURT SITTING IN THE SOUTHERN DISTRICT OF TEXAS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

NRP Oil and Gas LLC - Credit Agreement – Page 106



--------------------------------------------------------------------------------

(c) EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

(d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority), (c) to the extent required by Requirement of Law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights

 

NRP Oil and Gas LLC - Credit Agreement – Page 107



--------------------------------------------------------------------------------

hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower,
(h) to holders of Equity Interests in the Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than a Loan
Party. For the purposes of this Section, “Information” means all information
received from any Loan Party relating to any Loan Party or its business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
any Loan Party; provided that, in the case of information received from any Loan
Party after the date hereof, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Act.

Section 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

Section 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof and, promptly upon the Administrative Agent’s request therefor,
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

 

NRP Oil and Gas LLC - Credit Agreement – Page 108



--------------------------------------------------------------------------------

Section 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. To the extent that Chapter
303 of the Texas Finance Code (as amended, the “Texas Finance Code”) is relevant
for the purpose of determining the Maximum Rate applicable to a Lender, such
Lender elects to determine the applicable rate ceiling under such Chapter by the
“weekly ceiling” as defined in the Texas Finance Code and from time to time in
effect. Chapter 346 of the Texas Finance Code (which regulates certain revolving
credit accounts (formerly Tex. Rev. Civ. Stat. Ann. Art. 5069, Ch. 15)) shall
not apply to this Agreement or to any Loan, nor shall this Agreement or any Loan
be governed by or be subject to the provisions of such Chapter 346 in any manner
whatsoever.

Section 9.18. Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any Collateral
securing the Secured Obligations shall also extend to and be available to
Secured Swap Providers and Banking Services Providers in respect of Secured Swap
Obligations and Banking Services Obligations. Except as set forth in
Section 9.02(b)(vi), no Person shall have any voting rights under any Loan
Document as a result of the existence of any Secured Swap Obligations or any
Banking Services Obligations.

Section 9.19. Flood Insurance. Notwithstanding any provision in this Agreement
or any other Loan Document to the contrary, in no event is any Building (as
defined in the applicable Flood Insurance Regulation) or Manufactured (Mobile)
Home (as defined in the applicable Flood Insurance Regulation) located on the
Mortgaged Properties within an area having special flood hazards and in which
flood insurance is available under the National Flood Insurance Act of 1968
included in the definition of “Mortgaged Properties” under the Mortgages and no
Building or Manufactured (Mobile) Home shall be encumbered by the Security
Instruments. As used herein, “Flood Insurance Regulations” shall mean (i) the
National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, and (iv) the Flood Insurance Reform Act
of 2004 and any regulations promulgated thereunder.

 

NRP Oil and Gas LLC - Credit Agreement – Page 109



--------------------------------------------------------------------------------

Section 9.20. No Fiduciary Duty. Each Lender and their Affiliates (collectively,
solely for purposes of this Section 9.20, the “Lenders”), may have economic
interests that conflict with those of the Loan Parties and their respective
Subsidiaries and their stockholders and/or their affiliates. Each Loan Party,
for itself and on behalf of its Subsidiaries, agrees that nothing in this
Agreement or the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Loan Party or its Subsidiaries,
their stockholders or their affiliates, on the other. Each Loan Party, for
itself and on behalf of its Subsidiaries, acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties and
their Subsidiaries, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party or its Subsidiaries, their
stockholders or their affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party or its Subsidiaries, their
stockholders or their affiliates on other matters) or any other obligation to
any Loan Party or any of its Subsidiaries except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party or any of its Subsidiaries,
their management, stockholders, creditors or any other Person. Each Loan Party,
for itself and its Subsidiaries, acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party, for itself
and its Subsidiaries, agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party or Subsidiary, in connection with such transaction or the
process leading thereto.

Article X

Guaranty

Section 10.01. Guaranty. Each Guarantor (other than those that have delivered a
separate Guarantee) hereby agrees that it is jointly and severally liable for,
and absolutely and unconditionally guarantees to the Lenders, the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations and all costs and expenses,
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent, the Issuing Bank and the Lenders
in endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Guaranty apply to and may be enforced by
or on behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

 

NRP Oil and Gas LLC - Credit Agreement – Page 110



--------------------------------------------------------------------------------

Section 10.02. Guaranty of Payment. This Guaranty is a guaranty of payment and
not of collection. Each Guarantor waives any right to require the Administrative
Agent, the Issuing Bank or any Lender to sue the Borrower, any Guarantor, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

Section 10.03. No Discharge or Diminishment of Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Guarantor may
have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender or any other person, whether in connection herewith or
in any unrelated transactions.

(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof.

(c) Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
the Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other Obligated Party liable for any of the Guaranteed Obligations; (iv) any
action or failure to act by the Administrative Agent, the Issuing Bank or any
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or (v) any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Guarantor or that would otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations).

 

NRP Oil and Gas LLC - Credit Agreement – Page 111



--------------------------------------------------------------------------------

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of the Borrower or any Guarantor or the unenforceability of all or any
part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of the Borrower or any Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party,
or any other Person. Each Guarantor confirms that it is not a surety under any
state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Guaranty except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any
Guarantor against any Obligated Party or any security.

Section 10.05. Rights of Subrogation. No Guarantor will assert any right, claim
or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Administrative Agent, the Issuing Bank and the Lenders.

Section 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Loan Party or otherwise, each Guarantor’s obligations
under this Guaranty with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any other Loan Party, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Administrative Agent.

Section 10.07. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and the other Loan Parties’
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each Guarantor assumes and incurs under this Guaranty,
and agrees that neither the Administrative Agent, the Issuing Bank nor any
Lender shall have any duty to advise any Guarantor of information known to it
regarding those circumstances or risks.

 

NRP Oil and Gas LLC - Credit Agreement – Page 112



--------------------------------------------------------------------------------

Section 10.08. Taxes. Each payment of the Guaranteed Obligations will be made by
each Guarantor without withholding for any Taxes, unless such withholding is
required by law. If any Guarantor determines, in its sole discretion exercised
in good faith, that it is so required to withhold Taxes, then such Guarantor may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding of Indemnified Taxes applicable to additional amounts payable under
this Section), the Administrative Agent, Lender or Issuing Bank (as the case may
be) receives the amount it would have received had no such withholding been
made.

Section 10.09. Maximum Liability. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Administrative Agent, the Issuing Bank or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Guarantor’s “Maximum Liability”. This
Section with respect to the Maximum Liability of each Guarantor is intended
solely to preserve the rights of the Administrative Agent, the Issuing Bank and
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Guarantor nor any other Person shall have any right or claim under this
Section with respect to such Maximum Liability, except to the extent necessary
so that the obligations of any Guarantor hereunder shall not be rendered
voidable under applicable law. Each Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Guarantor without impairing this Guaranty or affecting the rights and
remedies of the Administrative Agent, the Issuing Bank or the Lenders hereunder,
provided that, nothing in this sentence shall be construed to increase any
Guarantor’s obligations hereunder beyond its Maximum Liability.

Section 10.10. Contribution. In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Guarantor. For purposes of this Article X,
each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the

 

NRP Oil and Gas LLC - Credit Agreement – Page 113



--------------------------------------------------------------------------------

aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrower after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of all of the
Administrative Agent, the Issuing Bank, the Lenders and the Guarantors and may
be enforced by any one, or more, or all of them in accordance with the terms
hereof.

Section 10.11. Liability Cumulative. The liability of each Loan Party as a
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

Section 10.12. Subordination. Without limiting the rights of the Administrative
Agent, the Issuing Bank and the Lenders under any other agreement, any
indebtedness of Borrower or any other Loan Party now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the prior indefeasible
payment in full in cash of the Guaranteed Obligations. Notwithstanding the
foregoing, prior to the occurrence of an Event of Default, the Borrower or any
other Loan Party may make payments to any Guarantor on account of any such
indebtedness to the extent not prohibited under the Credit Agreement. After the
occurrence and during the continuance of an Event of Default, none of the
Guarantors will demand, sue for, or otherwise attempt to collect any such
indebtedness until this Guaranty is terminated in accordance with Section 10.14.
If any amount shall erroneously be paid to any Guarantor on account of any such
indebtedness of Borrower or any other Loan Party, such amount shall be held in
trust for the benefit of the Secured Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement.

Section 10.13. Keepwell.

(a) Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.13, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent

 

NRP Oil and Gas LLC - Credit Agreement – Page 114



--------------------------------------------------------------------------------

transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 10.13 shall remain in full force and effect until
this Guaranty is terminated in accordance with Section 10.14. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

(b) Notwithstanding any other provision of this Agreement or any other Loan
Document, Obligations guaranteed by any Guarantor, or secured by the grant of
any Lien by such Guarantor under any Security Instrument, shall exclude all
Excluded Swap Obligations of such Guarantor.

Section 10.14. Termination. This Guaranty shall terminate when (a) the
Commitments have expired or been terminated, (b) all of the Guaranteed
Obligations have been indefeasibly paid in full in cash or otherwise satisfied,
(c) the LC Exposure has been reduced to zero (or fully cash collateralized in a
manner reasonably satisfactory to the Issuing Bank and the Administrative
Agent), and (d) the Issuing Bank has no further obligation to issue Letters of
Credit under the Credit Agreement.

[Signature Page Follows]

 

NRP Oil and Gas LLC - Credit Agreement – Page 115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: NRP OIL AND GAS LLC By:   Dwight L. Dunlap   Name: Dwight L. Dunlap  
Title: Chief Financial Officer and Treasurer

[Credit Agreement – Signature Page-NRP Oil and Gas LLC]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as

Administrative Agent, Issuing Bank and a Lender

By:   /s/ Brett A. Steele   Name: Brett Steele   Title: Vice President

[Credit Agreement – Signature Page-NRP Oil and Gas LLC]



--------------------------------------------------------------------------------

ANNEX I

MAXIMUM CREDIT AMOUNTS, APPLICABLE PERCENTAGES, AND COMMITMENTS

 

Lender

   Title    Applicable
Percentages     Initial
Commitments      Maximum Credit
Amounts  

Wells Fargo Bank , N.A.

   Administrative Agent      100 %    $ 8,000,000.00       $ 100,000,000.00   

TOTAL

        100.00 %    $ 8,000,000.00       $ 100,000,000.00   

 

NRP Oil and Gas LLC - Credit Agreement – Annex I



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:     2.   Assignee:         [and is an Affiliate/Approved Fund of
[identify Lender]] 3.   Borrower:   NRP Oil and Gas LLC 4.   Administrative
Agent:   Wells Fargo Bank, N.A., as the administrative agent under the Credit
Agreement 5.   Credit Agreement:   Credit Agreement, dated as of August 12, 2013
among NRP Oil and Gas LLC, a Delaware limited liability company, as Borrower,
the other Loan Parties party thereto, the Lenders party thereto, and Wells Fargo
Bank, N.A., as Administrative Agent

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit A – Page 1



--------------------------------------------------------------------------------

  6. Assigned Interest:

 

Aggregate Amount

of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans
Assigned      Aggregate
Maximum  Credit
Amounts      Amount of
Maximum Credit
Amount Assigned      Applicable
Percentage  of
Commitment/Loans/
Maximum Credit
Amount  

$

   $         $         $           %   

$

   $         $         $           %   

$

   $         $         $           %   

Effective Date:             , 20            

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

     

Name:

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

     

Name:

 

Title:

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit A – Page 2



--------------------------------------------------------------------------------

Consented to and Accepted:

WELLS FARGO BANK, N.A.

as Administrative Agent and Issuing Bank

By:       Name:   Title: [Consented to:]2 [NAME OF RELEVANT PARTY] By:      
Name:   Title:

 

2  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit A – Page 3



--------------------------------------------------------------------------------

ANNEX 1

Credit Agreement dated as of August 12, 2013 among NRP Oil and Gas LLC, a
Delaware limited liability company, as Borrower, the other Loan Parties party
thereto, the Lenders party thereto and Wells Fargo Bank, N.A., as Administrative
Agent.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Non-U.S. Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

NRP Oil and Gas LLC - Credit Agreement – Annex 1 to Exhibit A – Page 1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic means shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of Texas.

 

NRP Oil and Gas LLC - Credit Agreement – Annex 1 to Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST3

[            ], 20[            ]

NRP Oil and Gas LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.03 of the Credit Agreement, dated as of August 12, 2013
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”; capitalized terms used herein but not otherwise
defined shall have the meanings set forth in the Credit Agreement) among the
Borrower, the other Loan Parties party thereto, the Lenders party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent, hereby requests a Borrowing as
follows:

(i) Aggregate amount of the requested Borrowing is $[            ];

(ii) Date of such Borrowing is [            ], 20[            ] (the “Borrowing
Date”);

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [one] [two] [three] [six] months;

(v) Amount of Borrowing Base in effect on the date hereof is $[            ];

(vi) Aggregate Credit Exposure on the date hereof (i.e., outstanding principal
amount of Loans and total LC Exposure) is $[            ];

(vii) Pro forma Aggregate Credit Exposure (giving effect to the requested
Borrowing) is $[            ]; and

(viii) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                    ]

[                    ]

[                    ]

[                    ]

[                    ]

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned

 

3 

To be delivered not later than (a) in the case of a Eurodollar Borrowing, 11:00
a.m., three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, 11:00 a.m., one Business Day before the date of
the proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e).

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit B – Page 1



--------------------------------------------------------------------------------

further certifies, represents and warrants on behalf of the Borrower (and not
individually) that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement and that the following
statements are true and correct on the Borrowing Date of the requested
Borrowing:

(a) The representations and warranties of each Loan Party set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of the date of such
Borrowing, except to the extent that any representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein)
only as of such specified date.

(b) No Default has occurred and is continuing or will exist immediately after
giving effect to such requested Borrowing.

(c) No Borrowing Base Deficiency exists or will exist immediately after giving
effect to such requested Borrowing.

Delivery of an executed counterpart of this Borrowing Request by facsimile or
other electronic means will be effective as delivery of an original executed
counterpart of this Borrowing Request.

 

NRP OIL AND GAS LLC By:     Name:     Title:    

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 20[            ]

NRP Oil and Gas LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.06 of the Credit Agreement, dated as of August 12, 2013
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”; capitalized terms used herein but not otherwise
defined shall have the meanings set forth in the Credit Agreement) among the
Borrower, the other Loan Parties party thereto, the Lenders party thereto, and
Wells Fargo Bank, N.A., as Administrative Agent, hereby makes an Interest
Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [            ], 20[            ];[and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]

[If the resulting Borrowing is a Eurodollar Borrowing, add the following:]

[(iv) The Interest Period applicable to the resulting Borrowing after giving
effect to such election is [one] [two] [three] [six] months].

The undersigned certifies that he/she is the [            ] of the Borrower, and
that as such he/she is authorized to execute this certificate on behalf of the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower (and not individually) that the Borrower is entitled to receive
the requested continuation or conversion under the terms and conditions of the
Credit Agreement and that the following statements are true and correct on the
effective date of the resulting Borrowing:

(a) The representations and warranties of each Loan Party set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) with the same effect as though made on and as of the date of such
Borrowing, except to the extent that any representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein)
only as of such specified date.

(b) No Default has occurred and is continuing or will exist immediately after
giving effect to the resulting Borrowing.

(c) No Borrowing Base Deficiency exists or will exist immediately after giving
effect to the resulting Borrowing.

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit C – Page 1



--------------------------------------------------------------------------------

Delivery of an executed counterpart of this Interest Election Request by
facsimile or other electronic means will be effective as delivery of an original
executed counterpart of this Interest Election Request.

 

NRP OIL AND GAS LLC

By:

   

Name:

   

Title:

   

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF NOTE

 

Houston, Texas                        ,             

FOR VALUE RECEIVED, the undersigned NRP Oil and Gas LLC, a Delaware limited
liability company (the “Borrower”) hereby unconditionally promises to pay to
[            ] and its registered assigns (the “Lender”) the principal sum equal
to its Commitment as set forth in the Credit Agreement (as hereinafter defined),
or, if greater or less, the aggregate unpaid principal amount of the Loans (as
hereinafter defined) advanced by the Lender to the Borrower pursuant to the
terms of the Credit Agreement, together with interest on the unpaid principal
balance thereof as set forth in the Credit Agreement, both principal and
interest payable as therein provided in lawful money of the United States of
America at the offices of the Administrative Agent (as hereinafter defined)
provided in Section 9.01 of the Credit Agreement, or at such other place, as
from time to time may be designated by Administrative Agent in accordance with
the Credit Agreement.

The principal and all accrued interest on this Note shall be due and payable in
accordance with the terms and provisions of the Credit Agreement.

This Note is executed pursuant to that certain Credit Agreement dated as of
August 12, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), between
Borrower, the other Loan Parties party thereto, the Lenders party thereto and
Wells Fargo Bank, N.A., as Administrative Agent (the “Administrative Agent”), is
one of the promissory notes referred to in Section 2.09(e) therein and is
secured by the Security Instruments. Reference is made to the Credit Agreement
and the Loan Documents for a statement of prepayment rights and obligations of
the Borrower, for a statement of the terms and conditions under which the due
date of this Note may be accelerated and for statements regarding other matters
affecting this Note (including without limitation the obligations of the holder
hereof to advance funds hereunder, principal and interest payment due dates,
voluntary and mandatory prepayments, exercise of rights and remedies, payment of
attorneys’ fees, court costs and other costs of collection and certain waivers
by the Borrower and others now or hereafter obligated for payment of any sums
due hereunder). Upon the occurrence of an Event of Default, the Administrative
Agent may declare forthwith to be entirely and immediately due and payable the
principal balance hereof and the interest accrued hereon, and the Lender shall
have all rights and remedies of the Lender under the Credit Agreement and the
other Loan Documents. This Note may be prepaid in accordance with the terms and
provisions of the Credit Agreement.

Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate, and, if the holder hereof ever receives,
collects, or applies as interest, any such amount which would be excessive
interest, it shall be deemed a partial prepayment of principal and treated
hereunder as such; and, if the indebtedness evidenced hereby is paid in full,
any remaining excess shall forthwith be paid to the Borrower. In determining
whether or not the

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit D – Page 1



--------------------------------------------------------------------------------

interest paid or payable, under any specific contingency, exceeds the Maximum
Rate, the Borrower and the holder hereof shall, to the maximum extent permitted
under applicable law (i) characterize any non-principal payment as an expense,
fee or premium rather than as interest, (ii) exclude voluntary prepayments and
the effects thereof, and (iii) spread the total amount of interest throughout
the entire contemplated term of the obligations evidenced by this Note and/or
referred to in the Credit Agreement so that the interest rate is uniform
throughout the entire term of this Note; provided that, if this Note is paid and
performed in full prior to the end of the full contemplated term thereof; and if
the interest received for the actual period of existence thereof exceeds the
Maximum Rate, the holder hereof shall refund to the Borrower the amount of such
excess or credit the amount of such excess against the indebtedness evidenced
hereby, and, in such event, the holder hereof shall not be subject to any
penalties provided by any laws for contracting for, charging, taking, reserving
or receiving interest in excess of the Maximum Rate.

If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, the Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.

The Borrower and each surety, endorser, guarantor and other party ever liable
for payment of any sums of money payable on this Note, jointly and severally
waive presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all such renewals,
extensions, indulgences, releases or changes.

This Note shall be governed by and construed in accordance with the applicable
laws of the United States of America and the laws of the State of Texas.

THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit D – Page 2



--------------------------------------------------------------------------------

EXECUTED as of the date and year first above written.

 

BORROWER: NRP OIL AND GAS LLC

By:

   

Name:

 

Title:

 

 

NRP Oil and Gas LLC - Credit Agreement – Exhibit D – Page 3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

[            ], 20[            ]

 

To: The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is (a) furnished pursuant to Section 5.01(c) of that
certain Credit Agreement, dated as of August 12, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among NRP Oil and Gas LLC, a Delaware limited liability company (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
Wells Fargo Bank, N.A., as Administrative Agent for the Lenders (in such
capacity, the “Administrative Agent”) and (b) is delivered in connection with
the [unaudited][audited] financial statements for the [fiscal quarter][fiscal
year] ended [            , 20    ]. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The officer executing this Compliance Certificate is the [            ] of the
Borrower, and as such is duly authorized to execute and deliver this Compliance
Certificate on behalf of the Borrower. By so executing this Compliance
Certificate, the undersigned hereby certifies to the Administrative Agent on
behalf of the Borrower, solely in his capacity as the [            ] of the
Borrower and not individually, that:

1. I am the duly elected [            ] of the Borrower;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements and such
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied [for quarterly financial statements add: , subject to normal year-end
audit adjustments and the absence of footnotes];

3. The examinations described in clause 2 did not disclose, except as set forth
below, and I have no knowledge of (a) the existence of any condition or event
which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate or (b) any change in GAAP or in the application thereof
that has occurred since the date of the unaudited financial statements referred
to in Section 3.04 of the Credit Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is, (v) its state of incorporation or organization or (vi) its federal taxpayer
identification number without having given the Administrative Agent the notice
required by Section 5.01(m) of the Credit Agreement;

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit E – Page 1



--------------------------------------------------------------------------------

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the financial covenants set forth in
Section 6.16 as of the end of the [fiscal quarter][fiscal year], all of which
data and computations are true, complete and correct;

6. Schedule II attached hereto sets forth a true and complete list of all Swap
Agreements of the Loan Parties, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark-to-market value thereof (as of the last day of such fiscal quarter or
fiscal year), any new credit support agreements relating thereto not listed on
Schedule 3.21 of the Credit Agreement, any margin required or supplied under any
credit support agreement, and the counterparty to each such Swap Agreement;
[and]

[6. Attached hereto [is][are] the certificate[s] of insurance coverage from the
Borrower’s insurance broker or insurers with respect to the insurance required
by Section 5.06 of the Credit Agreement; and]31

Described below are the exceptions, if any, to clause 3 above by listing, in
detail, the (a) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (b) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

     

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

31 

Include with delivery of yearly financing statements.

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit E – Page 2



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and the list set forth in Schedule II hereto and the financial
statements delivered with this Compliance Certificate in support hereof, are
made and delivered as of the date first set forth above.

 

[                                                         ]

By:

   

Name:

   

Title:

   

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit E – Page 3



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of             ,             with

Provisions of Section 6.16 of the Credit Agreement

 

NRP Oil and Gas LLC - Credit Agreement - Schedule I to Exhibit E – Page 1



--------------------------------------------------------------------------------

SCHEDULE II

Swap Agreements

 

NRP Oil and Gas LLC - Credit Agreement - Schedule II to Exhibit E – Page 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF RESERVE REPORT CERTIFICATE

[            ], 20[            ]

 

To: The Administrative Agent and the Lenders

parties to the Credit Agreement Described Below

This Reserve Report Certificate (this “Certificate”) is (a) given pursuant to
Section 5.11 of that certain Credit Agreement, dated as of August 12, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NRP Oil and Gas LLC, a Delaware limited
liability company (the “Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and Wells Fargo Bank, N.A., as Administrative Agent for
the Lenders (in such capacity, the “Administrative Agent”) and (b) delivered in
connection with that certain Reserve Report covering the Oil and Gas Properties
of the Loan Parties as of [            , 20    ] (the “Reserve Report”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The officer executing this Certificate is the [            ] of the Borrower,
and as such is duly authorized to execute and deliver this Certificate on behalf
of the Borrower. By so executing this Certificate, the undersigned hereby
certifies to the Administrative Agent on behalf of the Borrower, solely in his
capacity as the [            ] of the Borrower and not individually, that:

 

1. The information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct in all material respects,
it being understood that projections concerning volumes attributable to the Oil
and Gas Properties and production and cost estimates contained in the Reserve
Report are necessarily based upon professional opinions, estimates, projections
and that none of the Borrower, any Subsidiary or any Responsible Officer
warrants that such opinions, estimates and projections will ultimately prove to
have been accurate.

 

2. The Loan Parties own good and defensible title to the Oil and Gas Properties
evaluated in the Reserve Report, and such Properties are free of all Liens
except for Liens permitted by Section 6.02.

 

3. Except as set forth on Schedule 1 hereto, on a net basis there are no gas
imbalances, take or pay or other prepayments (including pursuant to an Advance
Payment Contract) in excess of the volume specified in Section 3.19 with respect
to the Oil and Gas Properties evaluated in the Reserve Report that would require
any Loan Party to deliver Hydrocarbons either generally or produced from such
Oil and Gas Properties at some future time without then or thereafter receiving
full payment therefor.

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit F – Page 1



--------------------------------------------------------------------------------

4. None of the Loan Parties’ Oil and Gas Properties evaluated in the immediately
preceding Reserve Report have been sold since the date of the last Borrowing
Base determination, except as set forth on Schedule 2 hereto, which includes a
detailed list of all Oil and Gas Properties sold during such period.

 

5. Attached hereto as Schedule 3 is a list of all marketing agreements entered
into subsequent to the later of the Effective Date or the date of the most
recently delivered Reserve Report Certificate which the Borrower could
reasonably be expected to have been obligated to list on Schedule 3.20 had such
agreement been in effect on the Effective Date.

 

6. Attached hereto as Schedule 4 is a schedule of the Oil and Gas Properties
evaluated by the Reserve Report that are Mortgaged Properties demonstrating the
percentage of the total Engineered Value of the Oil and Gas Properties that the
total Engineered Value of such Mortgaged Properties represent.

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit F – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the day
and year set forth above.

 

NRP OIL AND GAS LLC By:     Name:     Title:    

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit F – Page 3



--------------------------------------------------------------------------------

SCHEDULE 1

GAS IMBALANCES, TAKE OR PAY OR OTHER PREPAYMENTS

 

NRP Oil and Gas LLC - Credit Agreement - Schedule 1 to Exhibit F – Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

OIL AND GAS PROPERTIES SOLD

 

NRP Oil and Gas LLC - Credit Agreement - Schedule 2 to Exhibit F – Page 1



--------------------------------------------------------------------------------

SCHEDULE 3

MARKETING AGREEMENTS

 

NRP Oil and Gas LLC - Credit Agreement - Schedule 3 to Exhibit F – Page 1



--------------------------------------------------------------------------------

SCHEDULE 4

OIL AND GAS PROPERTIES / MORTGAGED PROPERTIES

 

NRP Oil and Gas LLC - Credit Agreement - Schedule 4 to Exhibit F – Page 1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [            , 20    ],
is entered into between [            , a             ] (the “New Subsidiary”)
and WELLS FARGO BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Credit Agreement dated as of
August 12, 2013 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among NRP Oil and Gas LLC, a Delaware limited liability company (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
the Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in the Credit Agreement and each other Loan Document
and applicable to the undersigned, *[and]* (b) all of the covenants set forth in
Credit Agreement and each other Loan Document and applicable to the undersigned
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this clause
1, the New Subsidiary, subject to the limitations set forth in Section 10.09 of
the Credit Agreement, hereby guarantees, jointly and severally with the other
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof and agrees that if any of the Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.]* *[The New Subsidiary has delivered to the
Administrative Agent an executed Guaranty.]*

2. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a
[Grantor][Pledgor] under the Security Agreement for all purposes of the Security
Agreement and shall have all of the obligations of a [Grantor][Pledgor] as if it
had executed the Security Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms,

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit G – Page 1



--------------------------------------------------------------------------------

provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this clause 2, the New Subsidiary
hereby, as security for the payment and performance in full of the Secured
Obligations, grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in all of such New Subsidiary’s right, title and
interest in, to and under the [“Collateral”] (as such term is defined in the
Security Agreement), whether now owned or hereafter acquired by the New
Subsidiary, wherever located and whether now or hereafter existing or arising.
All such [Collateral] shall be deemed to be part of the [“Collateral”] and
hereafter subject to each of the terms and conditions of the Security Agreement.

3. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Pledgor
under the Pledge Agreement for all purposes of the Pledge Agreement and shall
have all of the obligations of a Pledgor as if it had executed the Pledge
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Pledge Agreement. Without limiting the generality of the foregoing terms of this
clause 3, the New Subsidiary hereby, as security for the payment and performance
in full of the Secured Obligations, grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all of such New
Subsidiary’s right, title and interest in, to and under the “Pledged Collateral”
(as such term is defined in the Pledge Agreement), whether now owned or
hereafter acquired by the New Subsidiary, wherever located and whether now or
hereafter existing or arising, including, without limitation, the “Pledged
Securities” (as such term is defined in the Pledge Agreement) described on
Schedule [__] attached hereto. All such Pledged Collateral shall be deemed to be
part of the “Pledged Collateral” and hereafter subject to each of the terms and
conditions of the Pledge Agreement.

4. The New Subsidiary hereby represents and warrants to the Administrative Agent
and each of the Lenders that at the time of and immediately after giving effect
to this Agreement, no Default exists or would be caused thereby.

5. To the extent required under the Credit Agreement, the Security Agreement and
the Pledge Agreement, the New Subsidiary hereby attaches as Annex I, Annex II
and Annex III supplements to the Schedules to the Credit Agreement, the Security
Agreement and the Pledge Agreement, as applicable.

6. The New Subsidiary hereby agrees from time to time, upon request of the
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as the Administrative Agent may
request to effect the transactions contemplated by, and to carry out the intent
of, this Agreement. If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Security Instruments
(and such other documents and instruments) as requested by the Administrative
Agent prior to the date hereof in accordance with the Credit Agreement.

7. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit G – Page 2



--------------------------------------------------------------------------------

                                           

8. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

9. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed signature page
of this Joinder Agreement by facsimile or other electronic means shall be
effective as delivery of an original executed counterpart hereof.

10. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit G – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:     Name:     Title:     Acknowledged and accepted: WELLS
FARGO BANK, N.A., as Administrative Agent By:     Name:     Title:    

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit G – Page 4



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Date:             , 20[        ]

Reference is hereby made to that certain Credit Agreement dated as of
[            , 20        ] (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among [            ] (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and Wells Fargo Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the [Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation]
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower][its
participating Lender] with a certificate of its non-U.S. person status on
IRS Form W-8BEN. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform [the Borrower and the Administrative Agent][such
Lender] and (2) the undersigned shall have at all times furnished [the Borrower
and the Administrative Agent][such Lender] with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER OR PARTICIPANT]

By:

   

Name:

 

Title:

 

 

 

1 

This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit H-1 – Page 1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX CERTIFICATE

(For Non-U.S. [Lenders][Participants]1 That Are Partnerships For U.S. Federal
Income Tax Purposes)

Date:             , 20[        ]

Reference is hereby made to that certain Credit Agreement dated as of
[            , 20        ] (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among [            ] (the “Borrower”), the other Loan Parties party
thereto, the Lenders party thereto and Wells Fargo Bank, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
[Loan(s) (as well as any Note(s) evidencing such Loan(s))][participation] in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such [Loan(s) (as well as any Note(s) evidencing
such Loan(s))][participation], (iii) with respect to [the extension of credit
pursuant to this Credit Agreement][participation], neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished [the Administrative Agent and the Borrower][its
participating Lender] with IRS Form W-8IMY accompanied by an IRS Form W-8BEN
from each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
[the Borrower and the Administrative Agent][such Lender] and (2) the undersigned
shall have at all times furnished [the Borrower and the Administrative
Agent][such Lender] with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

1 

This form can be used for Lenders or Participants. Select the appropriate
bracketed phrases.

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit H-2 – Page 1



--------------------------------------------------------------------------------

[NAME OF LENDER OR PARTICIPANT]

By:

   

Name:

 

Title:

 

 

NRP Oil and Gas LLC - Credit Agreement - Exhibit H-2 – Page 2



--------------------------------------------------------------------------------

SCHEDULE 3.06

DISCLOSED MATTERS

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 3.06   



--------------------------------------------------------------------------------

SCHEDULE 3.14

CAPITALIZATION

Organizational Information

 

Full Legal Name

   Jurisdiction of
Organization      Type of
Entity      Organizational
ID No.  

NRP Oil and Gas LLC

     Delaware         Limited liability company         5341115   

 

Name of Subsidiary of Borrower

   Relationship to Borrower of such Subsidiary  

N/A

     N/A   

Equity Interests in the Borrower

 

Name of Entity

   Class of each  Authorized
and Issued Equity
Interests      Percentage
Owned     Owners  

NRP Oil and Gas LLC

     Membership interest         100 %      Natural Resource Partners L.P.   

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 3.14   



--------------------------------------------------------------------------------

SCHEDULE 3.15

FILING OFFICES FOR MORTGAGES AND FINANCING STATEMENTS

 

Name of Loan Party

 

Filing Offices

for Mortgages

 

Filings Offices

for Security Agreement

 

Filings Offices

for Pledge Agreement

NRP Oil and

Gas LLC

  State of
North Dakota  

County of:

Billings

Burke

Divide

Dunn

McKenzie

Stark

Williams

 

Secretary of State

of the State of Delaware

  N/A  

State of

Montana

 

County of:

Richland

Roosevelt

Sheridan

   

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 3.15   



--------------------------------------------------------------------------------

SCHEDULE 3.19

GAS IMBALANCES

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 3.19   



--------------------------------------------------------------------------------

SCHEDULE 3.20

MARKETING CONTRACTS

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 3.20   



--------------------------------------------------------------------------------

SCHEDULE 3.21

SWAP AGREEMENTS

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 3.21   



--------------------------------------------------------------------------------

SCHEDULE 6.01

EXISTING INDEBTEDNESS

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 6.01   



--------------------------------------------------------------------------------

SCHEDULE 6.02

EXISTING LIENS

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 6.02   



--------------------------------------------------------------------------------

SCHEDULE 6.04

EXISTING INVESTMENTS

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 6.04   



--------------------------------------------------------------------------------

SCHEDULE 6.08

TRANSACTIONS WITH AFFILIATES

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 6.08   



--------------------------------------------------------------------------------

SCHEDULE 6.09

EXISTING RESTRICTIONS

None.

 

NRP Oil and Gas LLC - Credit Agreement    SCHEDULE 6.09   